 

Exhibit 10.1

 



PURCHASE AGREEMENT

 

May 12, 2014

 

Credit Suisse Securities (USA) LLC

Citigroup Global Markets Inc.

 

As Representatives of the Initial Purchasers

 

c/o Credit Suisse Securities (USA) LLC

11 Madison Avenue

New York, New York 10010

 

Ladies and Gentlemen:

 

Introductory. Energy XXI Gulf Coast, Inc., a Delaware corporation (the
“Company”), proposes to issue and sell to the several Initial Purchasers named
in Schedule A (the “Initial Purchasers”), acting severally and not jointly, the
respective amounts set forth in such Schedule A of $650,000,000 aggregate
principal amount of the Company’s 6.875% Senior Notes due 2024 (the “Notes”).
Credit Suisse Securities (USA) LLC and Citigroup Global Markets Inc. have agreed
to act as the representatives of the several Initial Purchasers (the
“Representatives”) in connection with the offering and sale of the Notes.

 

The Securities (as defined below) will be issued pursuant to an indenture (the
“Indenture”), to be dated as of the Closing Date (as defined in Section 2
hereof), among the Company, the Guarantors (as defined below) and Wells Fargo
Bank, National Association, as trustee (the “Trustee”). The Notes will be issued
only in book-entry form in the name of Cede & Co., as nominee of The Depository
Trust Company (the “Depositary”).

 

The payment of principal of, premium on, if any, and interest on the Notes will
be unconditionally guaranteed on a senior unsecured basis, jointly and
severally, by (i) Energy XXI (Bermuda) Limited, a limited exempt company
organized under the laws of Bermuda (the “Parent”), and (ii) the Company’s
subsidiaries listed on the signature page hereto (collectively, the
“Subsidiaries” and, together with the Parent, the “Initial Guarantors”) pursuant
to their guarantees (the “Guarantees”). Any subsidiary of the Company formed or
acquired after the Closing Date that executes an additional guarantee in
accordance with the terms of the Indenture (together with the Initial
Guarantors, the “Guarantors”) shall be deemed to be a Guarantor. The Notes and
the Guarantees attached thereto are herein collectively referred to as the
“Securities.”

 

The Securities are being issued to finance a portion of the consideration for
the acquisition (the “Acquisition”) of EPL Oil & Gas, Inc. (“EPL”) pursuant to
the Agreement and Plan of Merger (the “Merger Agreement”) among the Company, the
Parent, Clyde Merger Sub, Inc., and EPL, dated March 12, 2014. The Acquisition
and the issuance and sale of the Securities, and the other related transactions
described herein and in the Pricing Disclosure Package (as defined below) are
collectively referred to as the “Transactions.”

 



 

 

 

The Securities will be subject to a Registration Rights Agreement to be dated as
of the Closing Date (the “Registration Rights Agreement”) among the Company, the
Initial Guarantors and the Initial Purchasers, pursuant to which the Company and
the Guarantors will agree to file with the Commission (as defined below) (i) a
registration statement under the Securities Act (as defined below) relating to
another series of debt securities of the Company and the guarantees of the
Guarantors under the Indenture, each respectively with terms substantially
identical to the Notes (the “Exchange Notes”) and the Guarantees (the “Exchange
Guarantees”) to be offered in exchange for the Notes and the Guarantees (the
“Exchange Offer”) and (ii) to the extent required by the Registration Rights
Agreement, a shelf registration statement pursuant to Rule 415 of the Securities
Act relating to the resale by certain holders of the Notes, and in each case, to
use its reasonable best efforts to cause such registration statements to be
declared effective.

 

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package and agrees that the Initial Purchasers may resell,
subject to the conditions set forth herein, all or a portion of the Securities
to purchasers (the “Subsequent Purchasers”) on the terms set forth in the
Pricing Disclosure Package. The Securities are to be offered and sold to or
through the Initial Purchasers without being registered with the Securities and
Exchange Commission (the “Commission”) under the Securities Act of 1933, as
amended (the “Securities Act,” which term, as used herein, includes the rules
and regulations of the Commission promulgated thereunder), in reliance upon
exemptions therefrom. Pursuant to the terms of the Securities and the Indenture,
investors who acquire Securities shall be deemed to have agreed that the
Securities may only be resold or otherwise transferred, after the date hereof,
if such Securities are registered for sale under the Securities Act or if an
exemption from the registration requirements of the Securities Act is available
(including the exemptions afforded by Rule 144A under the Securities Act (“Rule
144A”) or Regulation S under the Securities Act (“Regulation S”)).

 

As used herein, “Time of Sale” means 4:15 p.m. Eastern time, on May 12, 2014.

 

The Company has prepared and delivered to each Initial Purchaser copies of a
preliminary offering memorandum, dated May 12, 2014 (the “Preliminary Offering
Memorandum”) and has prepared and delivered to each Initial Purchaser copies of
a Pricing Supplement, dated May 12, 2014 (the “Pricing Supplement”), attached
hereto as Annex II describing the terms of the Securities, each for use by such
Initial Purchaser in connection with its solicitation of offers to purchase the
Securities. The Preliminary Offering Memorandum and the Pricing Supplement are
herein referred to collectively as the “Pricing Disclosure Package.” The Company
will prepare and deliver to each Initial Purchaser a final offering memorandum
dated the date hereof (the “Final Offering Memorandum”), in accordance with
Section 3(a) hereof.

 

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information, if
any, filed prior to the Time of Sale under the Securities Exchange Act of 1934,
as amended (the “Exchange Act,” which term, as used herein, includes the rules
and regulations of the Commission promulgated thereunder) and incorporated by
reference in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) and the Final Offering Memorandum. All references herein to the
terms “amend,” “amendment” or “supplement” with respect to the Final Offering
Memorandum shall be deemed to mean and include all information, if any, filed
after the Time of Sale and in accordance with Section 3(a) hereof, under the
Exchange Act and incorporated by reference in the Final Offering Memorandum.

 



-2-

 

 

By this agreement (this “Agreement”), the Company hereby confirms its agreements
with the Initial Purchasers as follows:

 

SECTION 1.           Representations and Warranties. Each of the Company and the
Initial Guarantors, jointly and severally, hereby represents, warrants and
covenants to each Initial Purchaser that, as of the date hereof and as of the
Closing Date (with references to the Pricing Disclosure Package applying as of
the Time of Sale and references to the Final Offering Memorandum applying as of
the Closing Date and if provided in any particular subsection below, as of its
date):

 

(a)                No Registration Required. Subject to compliance by the
Initial Purchasers with the representations and warranties set forth in Section
2 hereof and with the procedures set forth in Section 7 hereof, it is not
necessary in connection with the offer, sale and delivery of the Securities to
the Initial Purchasers and to the Subsequent Purchasers in the manner
contemplated by this Agreement, the Pricing Disclosure Package and the Final
Offering Memorandum to register the Securities under the Securities Act or to
qualify the Indenture under the Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act,” which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder).

 

(b)               No Integration, General Solicitation or Directed Selling
Efforts. None of the Company, the Initial Guarantors, any of their respective
affiliates (as such term is defined in Rule 405 under the Securities Act) (each,
an “Affiliate”) or any person acting on its or any of their behalf (other than
the Initial Purchasers and their Affiliates, as to whom the Company and the
Initial Guarantors make no representation or warranty) has, directly or
indirectly, solicited any offer to buy or offered to sell, or will, directly or
indirectly, solicit any offer to buy or offer to sell, in the United States or
to any United States citizen or resident, any security which is or would be
integrated with the sale of the Securities in a manner that would require the
Securities to be registered under the Securities Act. None of the Company, the
Initial Guarantors, any of their respective Affiliates or any person acting on
its or any of their behalf (other than the Initial Purchasers and their
Affiliates, as to whom the Company and the Initial Guarantors make no
representation or warranty) has engaged or will engage, in connection with the
offering of the Securities, in any form of general solicitation or general
advertising within the meaning of Rule 502 under the Securities Act. With
respect to those Securities sold in reliance upon Regulation S, (i) none of the
Company, the Initial Guarantors, any of their respective Affiliates or any
person acting on its or their behalf (other than the Initial Purchasers and
their Affiliates, as to whom the Company and the Initial Guarantors make no
representation or warranty) has engaged or will engage in any directed selling
efforts within the meaning of Regulation S and (ii) each of the Company, the
Initial Guarantors and their Affiliates and any person acting on its or their
behalf (other than the Initial Purchasers and their Affiliates, as to whom the
Company and the Initial Guarantors make no representation or warranty) has
complied and will comply with the offering restrictions set forth in Regulation
S.

 



-3-

 

 

(c)                Eligibility for Resale under Rule 144A. The Securities will
not be, at the Closing Date, of the same class as securities listed on a
national securities exchange registered under Section 6 of the Exchange Act or
quoted in a U.S. automated interdealer quotation system within the meaning of
Rule 144A.

 

(d)               The Pricing Disclosure Package and Final Offering Memorandum.

 

(A)             Neither the Pricing Disclosure Package, as of the Time of Sale,
nor the Final Offering Memorandum, as of its date or (as amended or supplemented
in accordance with Section 3(a), as applicable) as of the Closing Date, contains
or will contain an untrue statement of a material fact or omits or will omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that this representation, warranty and agreement shall not apply to statements
in or omissions from the Pricing Disclosure Package, the Final Offering
Memorandum or any amendment or supplement thereto made in reliance upon and in
conformity with information furnished to the Company in writing by the
Representatives expressly for use in the Pricing Disclosure Package, the Final
Offering Memorandum or any amendment or supplement thereto, as the case may be.

 

(B)              The Pricing Disclosure Package contains, and the Final Offering
Memorandum will contain, all the information specified in, and meeting the
requirements of, Rule 144A.

 

(e)                Company Additional Written Communications. The Company has
not prepared, made, used, authorized, approved or distributed and, without the
prior written consent of the Representatives, will not prepare, make, use,
authorize, approve or distribute any written communication that constitutes an
offer to sell or solicitation of an offer to buy the Securities other than (i)
the Pricing Disclosure Package, (ii) the Final Offering Memorandum and (iii) any
electronic road show or other written communications listed on Annex III
attached hereto, in each case used in accordance with Section 3(a). Each such
communication by the Company or its agents and representatives pursuant to
clause (iii) of the preceding sentence (each, a “Company Additional Written
Communication”), when taken together with the Pricing Disclosure Package, did
not as of the Time of Sale, and at the Closing Date will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that this representation, warranty and
agreement shall not apply to statements in or omissions from each such Company
Additional Written Communication made in reliance upon and in conformity with
information furnished to the Company or the Initial Guarantors in writing by the
Representatives expressly for use in the Pricing Disclosure Package or any
Company Additional Written Communication.

 

(f)                The Purchase Agreement. This Agreement has been duly
authorized, executed and delivered by the Company and the Initial Guarantors.

 

(g)               Merger Agreement. The Merger Agreement has been duly
authorized, executed and delivered by the Company and the Parent and is a valid
and legally binding agreement of each of the Company and the Parent, enforceable
against each of the Company and the Parent in accordance with its terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles (regardless
of whether enforcement is considered in a proceeding in equity or at law).

 



-4-

 

 

(h)               Authorization, Execution and Enforceability of the Notes and
the Guarantees. The Notes to be purchased by the Initial Purchasers from the
Company will on the Closing Date be substantially in the form contemplated by
the Indenture, have been duly authorized for issuance and sale pursuant to this
Agreement and the Indenture and, at the Closing Date, will have been duly
executed by the Company and, when authenticated in the manner provided for in
the Indenture and delivered against payment of the purchase price therefor, will
constitute valid and binding obligations of the Company, enforceable against it
in accordance with their terms, except as the enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles (regardless of whether enforcement is considered in a
proceeding in equity or at law) and will be entitled to the benefits of the
Indenture. The Guarantees have been duly authorized for issuance pursuant to
this Agreement and the Indenture, and at the Closing Date, will have been duly
executed by each of the Initial Guarantors and, when the Indenture has been duly
authorized, executed and delivered by the Company and the Trustee and when the
Notes have been authenticated in the manner provided for in the Indenture and
issued and delivered against payment of the purchase price therefor, the
Guarantees of the Notes will constitute valid and binding agreements of the
Initial Guarantors, enforceable against the respective Initial Guarantors in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles (regardless of whether enforcement is considered in a
proceeding in equity or at law) and will be entitled to the benefits of the
Indenture.

 

(i)                 Authorization, Execution and Enforceability of the Exchange
Notes and the Exchange Guarantees. The Exchange Notes have been duly authorized
for issuance and (A) when issued will be substantially in the form contemplated
by the Indenture, (B) when executed by the Company and issued and authenticated
in the manner provided for in the Indenture in exchange for the Notes,
constitute valid and binding obligations of the Company, enforceable against it
in accordance with their terms, except as the enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles (regardless of whether enforcement is considered in a
proceeding in equity or at law) and (C) will be entitled to the benefits of the
Indenture. The Exchange Guarantees have been duly authorized for issuance
pursuant to the Indenture and when issued and executed by each of the Guarantors
and when the Exchange Notes have been issued and authenticated in the manner
provided for in the Indenture in exchange for the Notes, will constitute valid
and binding agreements of the Guarantors, enforceable against the respective
Guarantors in accordance with their terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles (regardless of whether enforcement is considered in
a proceeding in equity or at law) and (C) be entitled to the benefits of the
Indenture.

 



-5-

 

 

(j)                 Authorization, Execution and Enforceability of the Indenture
and the Registration Rights Agreement. Each of the Indenture and the
Registration Rights Agreement has been duly authorized by the Company and the
Initial Guarantors and, at the Closing Date, will have been duly executed and
delivered by the Company and the Initial Guarantors and, assuming the due
authorization, execution and delivery thereof by the other parties thereto, will
constitute a valid and binding agreement of the Company and the Initial
Guarantors, enforceable against the Company and the Initial Guarantors in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles (regardless of whether enforcement is considered in a
proceeding in equity or at law) and except as rights to indemnification may be
limited by applicable law.

 

(k)               Descriptions of the Securities, the Exchange Securities, the
Indenture, and the Registration Rights Agreement. The Securities, the Exchange
Securities, the Indenture and the Registration Rights Agreement will conform in
all material respects to the respective descriptions thereof contained in the
Pricing Disclosure Package and the Final Offering Memorandum.

 

(l)                 Capitalization. As of March 31, 2014, the Company had an
authorized and outstanding capitalization as set forth in the Pricing Disclosure
Package and the Final Offering Memorandum.

 

(m)             Formation. The Company has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the state of
Delaware, with full corporate power and authority to (A) own, lease and operate
its properties and conduct its business as described in the Pricing Disclosure
Package and the Final Offering Memorandum, (B) execute and deliver this
Agreement, the Indenture and the Registration Rights Agreement and (C) issue,
sell and deliver the Notes as contemplated herein. Each of the Initial
Guarantors has been duly incorporated or formed and is currently existing as a
corporation, limited liability company or limited exempt company, as applicable,
and is in good standing under the laws of the jurisdiction of its incorporation
or organization, with full corporate or limited liability company power and
authority to own, lease and operate its properties and to conduct its business
as currently conducted or as it is proposed to be conducted as described in the
Pricing Disclosure Package and the Final Offering Memorandum.

 

(n)               Foreign Qualification. The Company and each of the Initial
Guarantors is duly qualified to do business as a corporation or limited
liability company and is in good standing in each jurisdiction where the
ownership or leasing of its properties or the conduct of its business requires
such qualification, except where the failure to be so qualified and in good
standing would not, individually or in the aggregate, either (i) have a material
adverse effect on the business, properties, financial condition, results of
operations or prospects of the Company and the Initial Guarantors, taken as a
whole or (ii) prevent or materially interfere with consummation of the
transactions contemplated hereby, including the Transactions (the occurrence of
any such effect or any such prevention or interference or any such result
described in the foregoing clauses (i) and (ii) being herein referred to as a
“Material Adverse Effect”).

 



-6-

 

 

(o)               Subsidiaries. The Company has no subsidiaries (as defined
under the Securities Act) other than the Subsidiaries; the Company, directly or
indirectly, owns all of the issued and outstanding capital stock or membership
interests of each of the Subsidiaries; other than the capital stock or
membership interests of the Subsidiaries, the Company does not own, directly or
indirectly, any shares of stock or any other equity interests or long-term debt
securities of any corporation, firm, partnership, joint venture, association or
other entity; complete and correct copies of the Memorandum of Association,
Bye-Laws, Certificate of Incorporation or Certificate of Designation or any of
the organizational documents (collectively “Organizational Documents”) of the
Company, the Parent and each of the Subsidiaries and all amendments thereto have
been delivered to you; all of the outstanding shares of capital stock or
membership interests of each of the Subsidiaries have been duly authorized and
validly issued, are fully paid and non-assessable, have been issued in
compliance with all applicable securities laws, were not issued in violation of
any preemptive right, resale right, right of first refusal or similar right and,
except for liens pursuant to the Second Amended and Restated First Lien Credit
Agreement, dated May 5, 2011, among the Company, various financial institutions,
as lenders, The Royal Bank of Scotland plc, as Administrative Agent, RBS
Securities Inc., BNP Paribas Securities Corp. and UBS Securities LLC, as Joint
Lead Arrangers and Joint Bookrunners, BNP Paribas Securities Corp. and UBS Loan
Finance LLC, as Co-Syndication Agents, and Capital One, National Association and
Regions Bank, as Co-Documentation Agents, as amended (the “First Lien
Facility”), are owned by the Company subject to no security interest, other
encumbrance or adverse claims; and no options, warrants or other rights to
purchase, agreements or other obligations to issue or other rights to convert
any obligation into shares of capital stock or ownership interests in the
Subsidiaries are outstanding.

 

(p)               No Existing Default. None of the Company, the Parent or any of
the Subsidiaries is in breach or violation of or in default under (nor has any
event occurred which, with notice, lapse of time or both, would result in any
breach or violation of, constitute a default under or give the holder of any
indebtedness (or a person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a part of such indebtedness
under) (A) its Organizational Documents, or (B) any indenture, mortgage, deed of
trust, bank loan or credit agreement or other evidence of indebtedness, or any
license, lease, contract or other agreement or instrument to which it is a party
or by which it or any of its properties may be bound or affected, or (C) any
federal, state, local or foreign law, regulation or rule, or (D) any rule or
regulation of any self-regulatory organization or other non-governmental
regulatory authority, or (E) any decree, judgment or order applicable to it or
any of its properties, except for such breaches, violations or defaults pursuant
to subsection (B), (C), (D) or (E) as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(q)               No Conflicts. The execution, delivery and performance of this
Agreement, the Indenture, and the Registration Rights Agreement, the issuance
and sale of the Securities, and the consummation of the transactions
contemplated hereby and thereby, including the Transactions, will not conflict
with, result in any breach or violation of or constitute a default under (nor
constitute any event which, with notice, lapse of time or both, would result in
any breach or violation of, constitute a default under or give the holder of any
indebtedness (or a person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a part of such indebtedness
under) (or result in the creation or imposition of a lien, charge or encumbrance
on any property or assets of the Company or any Subsidiary pursuant to) (A) the
Organizational Documents of the Company, the Parent or any of the Subsidiaries,
or (B) any indenture, mortgage, deed of trust, bank loan or credit agreement or
other evidence of indebtedness, or any license, lease, contract or other
agreement or instrument to which the Parent, the Company or any of the
Subsidiaries is a party or by which any of them or any of their respective
properties may be bound or affected, or (C) any federal, state, local or foreign
law, regulation or rule, or (D) any rule or regulation of any self-regulatory
organization or other non-governmental regulatory authority or (E) any decree,
judgment or order applicable to the Parent, the Company or any of the
Subsidiaries or any of their respective properties, except for such breaches,
violations or defaults pursuant to subsection (B), (C), (D) or (E) as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 



-7-

 

 

(r)                 No Consents. Assuming the accuracy of the representations,
warranties and covenants of the Initial Purchasers set forth herein and except
for (i) such consents, approvals, authorizations, registrations or
qualifications as may be required under the Securities Act or the securities law
of the several states of the United States with respect to the Company’s and
Initial Guarantors’ obligations under the Registration Rights Agreement and the
purchase and distribution of the Securities by the Initial Purchasers, (ii) such
consents that have been, or prior to the Closing Date and the Time of Sale will
be, obtained and (iii) such consents that, if not obtained, would not,
individually or in the aggregate, have a Material Adverse Effect, no approval,
authorization, consent or order of or filing with any federal, state, local or
foreign governmental or regulatory commission, board, body, authority or agency,
or of or with any self-regulatory organization or other non-governmental
regulatory authority, or approval of the stockholders of the Company, is
required in connection with the issuance and sale of the Securities or the
consummation of the transactions contemplated hereby.

 

(s)                Authority to Conduct Business. Each of the Company and the
Initial Guarantors has all necessary licenses, authorizations, consents and
approvals and has made all necessary filings required under any applicable law,
regulation or rule, and has obtained all necessary licenses, authorizations,
consents and approvals from other persons, in order to conduct their respective
businesses; neither the Company nor any of the Initial Guarantors is in
violation of, or in default under, or has received notice of any proceedings
relating to revocation or modification of, any such license, authorization,
consent or approval or any federal, state, local or foreign law, regulation or
rule or any decree, order or judgment applicable to the Company or any of the
Initial Guarantors, except where such violation, default, revocation or
modification would not, individually or in the aggregate, have a Material
Adverse Effect.

 

(t)                 No Legal Action. There are no actions, suits, claims,
investigations or proceedings pending or, to the Company’s knowledge, threatened
to which the Company or any of the Initial Guarantors or any of their respective
properties is or would be subject at law or in equity, before or by any federal,
state, local or foreign governmental or regulatory commission, board, body,
authority or agency, or before or by any self-regulatory organization or other
non-governmental regulatory authority, except any such action, suit, claim,
investigation or proceeding which, if resolved adversely to the Company or any
Initial Guarantor, would not, individually or in the aggregate, have a Material
Adverse Effect.

 



-8-

 

 

(u)               Auditors.

 

                                                                 (i)UHY LLP,
whose reports on (i) the consolidated financial statements of the Parent and the
Subsidiaries and (ii) the consolidated financial statements of the Company, are
included or incorporated by reference in the Pricing Disclosure Package and the
Final Offering Memorandum, are independent registered public accountants as
required by the Securities Act and by the rules of the Public Company Accounting
Oversight Board.

 

                                                              
(ii)Pricewaterhouse Coopers LLP (“PWC”), whose reports on the consolidated
financial statements of EPL are included or incorporated by reference in the
Pricing Disclosure Package and the Final Offering Memorandum, are independent
registered public accountants as required by the Securities Act and by the rules
of the Public Company Accounting Oversight Board.

 

(v)               Financial Statements. The financial statements of the Parent
included or incorporated by reference in the Pricing Disclosure Package and the
Final Offering Memorandum, together with the related notes and schedules,
present fairly the consolidated financial position of the Parent and its
consolidated subsidiaries or the Company and its consolidated subsidiaries, as
the case may be, as of the dates indicated and the consolidated results of
operations, comprehensive income, stockholders’ equity and cash flows of the
Parent and its consolidated subsidiaries or the Company and its consolidated
subsidiaries, as the case may be, for the periods specified and have been
prepared in compliance with the requirements of the Securities Act and Exchange
Act and in conformity with U.S. generally accepted accounting principles applied
on a consistent basis during the periods involved; the financial statements of
EPL included or incorporated by reference in the Pricing Disclosure Package and
the Final Offering Memorandum, together with the related notes and schedules,
present fairly the consolidated financial position of EPL and its consolidated
subsidiaries as of the dates indicated and the consolidated results of
operations, comprehensive income, stockholders’ equity and cash flows of EPL and
its consolidated subsidiaries for the periods specified and have been prepared
in compliance with the requirements of the Securities Act and Exchange Act and
in conformity with U.S. generally accepted accounting principles applied on a
consistent basis during the periods involved; all pro forma financial statements
or data included or incorporated by reference in the Pricing Disclosure Package
and the Final Offering Memorandum comply in all material respects with the
requirements of the Securities Act and the Exchange Act, and the assumptions
used in the preparation of such pro forma financial statements and data are
reasonable, the pro forma adjustments used therein are appropriate to give
effect to the transactions or circumstances described therein and the pro forma
adjustments have been properly applied to the historical amounts in the
compilation of those statements and data; the other financial and statistical
data contained or incorporated by reference in the Pricing Disclosure Package
and the Final Offering Memorandum are accurately and fairly presented and
prepared on a basis consistent with the financial statements and books and
records of the Parent and the Company; there are no financial statements
(historical or pro forma) that would be required to be included or incorporated
by reference in a prospectus filed with the Commission under the Securities Act
that are not included or incorporated by reference as required; the Parent, the
Company and the Subsidiaries do not have any material liabilities or
obligations, direct or contingent (including any off-balance sheet obligations),
not described in the Pricing Disclosure Package and the Final Offering
Memorandum.

 



-9-

 

 

(w)             No Material Changes. Subsequent to March 31, 2014, there has not
been (i) any material adverse change, or any development involving a prospective
material adverse change, in the business, properties, management, financial
condition or results of operations of the Company and the Initial Guarantors
taken as a whole, (ii) any transaction which is material to the Company and the
Initial Guarantors taken as a whole, (iii) any obligation or liability, direct
or contingent (including any off-balance sheet obligations), incurred by the
Company or any Initial Guarantor, which is material to the Company and the
Initial Guarantors taken as a whole, (iv) any material change in the capital
stock or outstanding indebtedness of the Company or any Initial Guarantor or (v)
any dividend or distribution of any kind declared, paid or made on the capital
stock of the Company or any Initial Guarantor, in each case other than as
described in the Pricing Disclosure Package and the Final Offering Memorandum.

 

(x)               Investment Company. None of the Company, the Parent or any
Subsidiary is, and at no time during the Distribution Period (as defined herein)
will any of them be, and, after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof, none of them will be, an
“investment company” or an entity “controlled” by an “investment company,” as
such terms are defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

 

(y)               Title to Assets. The Company and each of the Initial
Guarantors have generally satisfactory title to their respective oil and gas
properties, title investigations having been carried out by the Company or the
Initial Guarantors in accordance with common practice in the oil and gas
industry in the areas in which the Company and the Initial Guarantors operate,
and good and marketable title to the other real and personal property reflected
in the Pricing Disclosure Package and the Final Offering Memorandum as being
owned by any of them, free and clear of all liens, claims, security interests or
other encumbrances, except as described in the Pricing Disclosure Package and
the Final Offering Memorandum, and the First Lien Facility, or as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect; all the property described in the Pricing Disclosure Package and
the Final Offering Memorandum as being held under lease by the Company or an
Initial Guarantor is held thereby under valid, subsisting and enforceable
leases, except (i) as described, and subject to limitations contained, in the
Pricing Disclosure Package and the Final Offering Memorandum or (ii) such as do
not materially interfere with the use of such properties taken as a whole as
they have been used in the past and are proposed to be used in the future as
described in the Pricing Disclosure Package and the Final Offering Memorandum;
the working interests derived from oil, gas and mineral leases or mineral
interests which constitute a portion of the real property held or leased by the
Company and the Initial Guarantors reflect in all material respects the right of
the Company and the Initial Guarantors to explore, develop or produce
hydrocarbons from such real property, and the care taken by the Company and
Initial Guarantors with respect to acquiring or otherwise procuring such leases
or other property interests was generally consistent with standard industry
practices in the areas in which the Company and the Initial Guarantors operate
for acquiring or procuring leases and interests therein to explore, develop or
produce hydrocarbons.

 

(z)                Labor. None of the Parent, the Company or any of the
Subsidiaries is engaged in any unfair labor practice; except for matters which
would not, individually or in the aggregate, have a Material Adverse Effect, (i)
there is (A) no unfair labor practice complaint pending or, to the Company’s
knowledge, threatened against the Parent, the Company or any of the Subsidiaries
before the National Labor Relations Board, and no grievance or arbitration
proceeding arising out of or under collective bargaining agreements is pending
or, to the Company’s knowledge, threatened, (B) no strike, labor dispute,
slowdown or stoppage pending or, to the Company’s knowledge, threatened against
the Parent, the Company or any of the Subsidiaries and (C) no union
representation dispute currently existing concerning the employees of the
Parent, the Company or any of the Subsidiaries, (ii) to the Company’s knowledge,
no union organizing activities are currently taking place concerning the
employees of the Parent, the Company or any of the Subsidiaries and (iii) there
has been no violation of any federal, state, local or foreign law relating to
discrimination in the hiring, promotion or pay of employees, any applicable wage
or hour laws or any provision of the Employee Retirement Income Security Act of
1974, as amended, or the rules and regulations promulgated thereunder concerning
the employees of the Parent, the Company or any of the Subsidiaries.

 



-10-

 

 

(aa)            Environmental Matters. Except as would not, individually or in
the aggregate, result in a Material Adverse Effect: (i) the Parent, the Company
and the Subsidiaries and their respective properties, assets and operations are
in compliance with, and the Parent, the Company and each of the Subsidiaries
hold all permits, authorizations and approvals required under, Environmental
Laws (as defined below); (ii) there are no events, conditions or circumstances
known to the Company that would reasonably be expected to give rise to any costs
or liabilities to the Parent, the Company or any Subsidiary under Environmental
Laws; and (iii) none of the Parent, the Company or any of the Subsidiaries has
received any written notice of an action, suit, claim, investigation, notice of
violation, judgment, order or proceeding, in each case relating to any liability
under any Environmental Law or any release or, to the Company’s knowledge,
threatened release of any Hazardous Materials (as defined below) by the Parent,
the Company or any of the Subsidiaries (as used herein, “Environmental Law”
means any federal, state or local law, statute, ordinance, rule (including,
without limitation, rules of common law), regulation, order, decree, judgment,
injunction, permit, license, authorization or other legally enforceable binding
requirement relating to health or safety (to the extent such health or safety
relates to exposure to Hazardous Materials) or the protection of the environment
or natural resources, including those relating to the distribution, generation,
treatment, storage, disposal, transportation or release of Hazardous Materials,
and “Hazardous Materials” means any material (including, without limitation,
pollutants, contaminants, hazardous or toxic substances or wastes) that is
regulated by or that gives rise to liability under any Environmental Law).

 

(bb)           Tax Returns. All tax returns required to be filed by the Parent,
the Company or any of the Subsidiaries have been timely filed, and all taxes and
other assessments of a similar nature (whether imposed directly or through
withholding) including any interest, additions to tax or penalties applicable
thereto due or claimed to be due from such entities have been timely paid, other
than those being contested in good faith and for which adequate reserves have
been provided.

 

(cc)            Insurance Coverage. The Parent, the Company and each of the
Subsidiaries maintain insurance covering their respective properties,
operations, personnel and businesses as the Company reasonably deems adequate;
such insurance insures against such losses and risks to an extent which the
Company believes is adequate in accordance with customary industry practice to
protect the Parent, the Company and the Subsidiaries and their respective
businesses; all such insurance is fully in force on the date hereof and will be
fully in force at the time of purchase and each additional time of purchase, if
any, except as described in the Pricing Disclosure Package and the Final
Offering Memorandum; none of the Parent, the Company or any Subsidiary has
reason to believe that it will not be able to renew any such insurance as and
when such insurance expires.

 



-11-

 

 

(dd)          No Contract Termination. None of the Parent, the Company or any
Subsidiary has sent or received any communication regarding termination of, or
intent not to renew, any of the contracts or agreements referred to or described
in the Pricing Disclosure Package or the Final Offering Memorandum, no such
termination or non-renewal has been threatened by the Parent, the Company or any
Subsidiary or, to the Company’s knowledge, any other party to any such contract
or agreement.

 

(ee)            Maintenance of Internal Controls. The Parent, the Company and
each of the Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (v) the interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the Final Offering Memorandum
and the Pricing Disclosure Package fairly presents the information called for in
all material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

 

(ff)             Disclosure and Control Procedures. The Parent has established
and maintains and evaluates “disclosure controls and procedures” (as such term
is defined in Rule 13a-15 and 15d-15 under the Exchange Act) and “internal
control over financial reporting” (as such term is defined in Rule 13a-15 and
15d-15 under the Exchange Act); such disclosure controls and procedures are
designed to ensure that material information relating to the Parent, including
its consolidated subsidiaries, is made known to the Parent’s Chief Executive
Officer and its Chief Financial Officer by others within those entities, and
such disclosure controls and procedures are effective to perform the functions
for which they were established; the Parent’s independent registered public
accountants and the Audit Committee of the Board of Directors of the Parent have
been advised of: (i) all significant deficiencies, if any, in the design or
operation of internal controls which could adversely affect the Parent’s ability
to record, process, summarize and report financial data; and (ii) all fraud, if
any, whether or not material, that involves management or other employees who
have a role in the Parent’s internal controls; all “significant deficiencies”
and “material weaknesses” (as such terms are defined in Rule 1-02(a)(4) of
Regulation S-X under the Act) of the Parent, if any, have been identified to the
Parent’s independent registered public accountants and are disclosed in the
Pricing Disclosure Package and the Final Offering Memorandum the date of the
most recent evaluation of such disclosure controls and procedures and internal
controls, there have been no significant changes in internal controls or in
other factors that could significantly affect internal controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses; the principal executive officers (or their equivalents) and
principal financial officers (or their equivalents) of the Parent have made all
certifications required by the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”) and any related rules and regulations promulgated by the Commission, and
the statements contained in each such certification are complete and correct;
the Parent and the Parent’s directors and officers are each in compliance in all
material respects with all applicable effective provisions of the Sarbanes-Oxley
Act and the rules and regulations of the Commission promulgated thereunder.

 



-12-

 

 

(gg)           XBRL. The interactive data in eXtensible Business Reporting
Language incorporated by reference in the Pricing Disclosure Package and the
Final Offering Memorandum fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

 

(hh)           Forward Looking Statements. Each “forward-looking statement”
(within the meaning of Section 27A of the Act or Section 21E of the Exchange
Act) contained or incorporated by reference in the Pricing Disclosure Package
and the Final Offering Memorandum has been made or reaffirmed with a reasonable
basis and in good faith.

 

(ii)               Statistical or Market-Related Data. All statistical or
market-related data included or incorporated by reference in the Pricing
Disclosure Package and the Final Offering Memorandum are based on or derived
from sources that the Company reasonably believes to be reliable and accurate.

 

(jj)               Illegal Payments. None of the Parent, the Company or any of
the Subsidiaries nor, to the Company’s knowledge, any employee or agent of the
Parent, the Company or any Subsidiary has made any payment of funds of the
Company or any Subsidiary or received or retained any funds in violation of any
law, rule or regulation (including, without limitation, the Foreign Corrupt
Practices Act of 1977), which payment, receipt or retention of funds is of a
character required to be disclosed in Pricing Disclosure Package and the Final
Offering Memorandum.

 

(kk)           Money Laundering Laws. The operations of the Parent, the Company
and the Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”);
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator or nongovernmental authority involving the
Parent, the Company or any of the Subsidiaries with respect to the Money
Laundering Laws is pending or, to the Company’s knowledge, threatened.

 

(ll)               OFAC Sanctions. None of the Parent, the Company or any of the
Subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or Affiliate of the Parent, the Company or any of the Subsidiaries is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the offering of the Securities
contemplated hereby, or lend, contribute or otherwise make available such
proceeds to the Parent, any Subsidiary, joint venture partner or other person or
entity for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

 



-13-

 

 

(mm)       Independent Petroleum Engineers. Netherland, Sewell & Associates,
Inc. (“NSAI”), whose reports regarding the oil and gas reserves of (i) the
Parent and the Subsidiaries (the “Company Reserve Report”) and (ii) EPL (the
“EPL Reserve Report” and, together with the Company Reserve Report, the “Reserve
Reports”) are referenced in the Pricing Disclosure Package and the Final
Offering Memorandum, and who has delivered the letters referenced in Section
5(h) hereof, was, as of the date of the applicable report, and is, as of the
date hereof, an independent engineering firm with respect to the Parent and EPL.

 

(nn)           Information Underlying Reserve Reports. The factual information
underlying the estimates of proved oil and gas reserves of the Parent and the
Subsidiaries, which was supplied by the Parent and the Subsidiaries to NSAI for
the purposes of auditing such proved oil and natural gas reserves included in
the Company Reserve Report, including, without limitation, production volumes,
costs of operation and development, current prices for production, agreements
relating to current and future operations and sales of production, was true and
correct in all material respects on the dates such estimates were made and such
information was supplied and was prepared in accordance with customary industry
practices; other than normal production of the reserves and intervening market
commodity price fluctuations, the Parent and the Subsidiaries are not aware of
any facts or circumstances that would result in a material adverse change in the
reserves, or the present value of future net cash flows therefrom, as described
in the Pricing Disclosure Package and the Final Offering Memorandum and as
reflected in the Reserve Reports; estimates of such reserves and present values
as described in the Pricing Disclosure Package and the Final Offering Memorandum
and reflected in the Reserve Reports comply in all material respects with the
applicable requirements of Regulation S-X and Subpart 1200 of Regulation S-K
under the Securities Act. The pro forma reserve information included in the
Pricing Disclosure Package and the Final Offering Memorandum includes
assumptions that provide a reasonable basis for presenting the significant
effects directly attributable to the Transactions and events described therein,
the related pro forma adjustments give appropriate effect to those assumptions,
and the pro forma adjustments reflect the proper application of those
adjustments to the historical reserve information of the Company included or
incorporated by reference in the Pricing Disclosure Package and the Final
Offering Memorandum.

 

(oo)           Gas Imbalances; Prepayments. On a net basis there are no gas
imbalances, take-or-pay or other prepayments that would require the Company or
any of the Subsidiaries to deliver hydrocarbons produced from the oil and gas
properties at some future time without then or thereafter receiving full payment
therefor exceeding one-half bcf of gas (on an mcf equivalent basis) in the
aggregate, other than as would not result in a Material Adverse Effect.

 

(pp)           Subsidiary Distributions. No Subsidiary is currently prohibited,
directly or indirectly, from paying any dividends to the Company, from making
any other distribution on such Subsidiary’s capital stock, from repaying the
Company any loans or advances to such Subsidiary from the Company or from
transferring any of such Subsidiary’s property or assets to the Company or any
other Subsidiary of the Company, except as described in the Pricing Disclosure
Package and the Final Offering Memorandum.

 



-14-

 

 

(qq)           Finder’s or Broker’s or Agent’s Commissions. Except pursuant to
this Agreement, neither the Company nor any of the Initial Guarantors has
incurred any liability for any finder’s or broker’s fee or agent’s commission in
connection with the execution, delivery and performance of this Agreement.

 

(rr)              Price Stabilization or Manipulation. None of the Parent, the
Company or any of the Subsidiaries or any of their respective directors,
officers, Affiliates or controlling persons has taken, directly or indirectly,
any action designed, or which has constituted or might reasonably be expected to
cause or result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Securities.

 

(ss)             Regulation S. The Company and the Initial Guarantors and their
respective Affiliates and all persons acting on their behalf (other than Initial
Purchasers and their Affiliates, as to whom the Company and the Initial
Guarantors make no representation) have complied with and will comply with the
offering restrictions requirements of Regulation S in connection with the
offering of the Securities outside the United States and, in connection
therewith, the Preliminary Offering Memorandum contains, and the Final Offering
Memorandum will contain, the disclosure required by Rule 902. The Securities
sold in reliance on Regulation S will be represented upon issuance by a
temporary global security that may not be exchanged for definitive securities
until the expiration of the 40-day restricted period referred to in Rule 903 of
the Securities Act and only upon certification of beneficial ownership of such
Securities by non-U.S. persons or U.S. person who purchased such Securities in
transactions that were exempt from the registration requirements of the
Securities Act.

 

Any certificate signed by an officer of the Company or any Initial Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Initial Guarantor to each Initial Purchaser as to the matters set forth therein.

 

SECTION 2.           Purchase, Sale and Delivery of the Securities.

 

(a)                The Securities. Each of the Company and the Initial
Guarantors agrees to issue and sell to the Initial Purchasers all of the
Securities, and the Initial Purchasers agree, severally and not jointly, to
purchase from the Company and the Initial Guarantors the aggregate principal
amount of Securities set forth opposite their names on Schedule A at a purchase
price of 98.5% of the principal amount thereof, payable on the Closing Date, on
the basis of the representations, warranties and agreements herein contained,
and upon the terms and subject to the conditions thereto, herein set forth.

 

(b)               The Closing Date. Delivery of certificates for the Securities
to be purchased by the Initial Purchasers and payment therefor shall be made at
the offices of Baker Botts L.L.P., 910 Louisiana, Houston, Texas 77002 (or such
other place as may be agreed to by the Company and the Representatives at 9:00
a.m. Eastern time, on May 27, 2014, or such other time and date as the
Representatives shall designate by notice to the Company and the Company shall
agree to (the time and date of such closing are called the “Closing Date”).

 



-15-

 

 

(c)                Delivery of the Securities. On the Closing Date, the Company
shall deliver, or cause to be delivered, to the Representatives for the accounts
of the several Initial Purchasers certificates in global form representing the
Notes against payment of the purchase price by wire transfer of immediately
available funds to the account specified by the Company. The global certificates
for the Notes shall be in such denominations and registered in the name of Cede
& Co., as nominee of the Depositary.

 

(d)               Initial Purchasers as Qualified Institutional Buyers. Each
Initial Purchaser severally and not jointly represents and warrants to, and
agrees with, the Company that:

 

                                                                
 (i)               it will offer and sell Securities only (a) to persons who it
reasonably believes are “qualified institutional buyers” within the meaning of
Rule 144A (“Qualified Institutional Buyers”) in transactions meeting the
requirements of Rule 144A or (b) upon the terms and conditions set forth in
Annex I to this Agreement;

 

                                                              
  (ii)               it is a Qualified Institutional Buyer within the meaning of
Rule 144A; and

 

                                                            
   (iii)               it will not offer or sell Securities by any form of
general solicitation or general advertising, including but not limited to the
methods described in Rule 502(c) under the Securities Act.

 

(e)                Exemption from Registration. Each Initial Purchaser
acknowledges that it is purchasing the Securities pursuant to a private sale
exemption from registration under the Act, and that the Securities have not been
registered under the Act and may not be offered or sold within the United States
or to, or for the account or benefit of, U.S. persons except pursuant to an
exemption from the registration requirements of the Securities Act. Each Initial
Purchaser, severally and not jointly, represents, warrants and covenants to the
Company that:

 

                                                                 
(i)               Neither it, nor any person acting on its behalf, has or will
solicit offers for, or offer or sell, the Securities by any form of general
solicitation or general advertising (as those terms are used in Regulation D
under the Securities Act) or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Act, and it has and will solicit offers
for the Securities only from, and will offer and sell the Securities only to
persons contemplated by Section 2(d)(i) above.

 

                                                              
  (ii)               With respect to offers and sales outside the United States,
the Initial Purchaser has offered the Securities and will offer and sell the
Securities only in accordance with Annex I hereto. Accordingly, neither the
Initial Purchasers nor any person acting on their behalf has engaged or will
engage in any directed selling efforts (within the meaning of Regulation S) with
respect to the Securities, and any such persons have complied and will comply
with the offering restrictions requirements of Regulation S. Terms used in this
Section 2(e)(ii) have the meanings given to them by Regulation S.

 



-16-

 

 

                                                            
   (iii)               The Initial Purchasers agree that they and each of their
Affiliates will not offer or sell the Securities in the United States by means
of any form of general solicitation or general advertising within the meaning of
Rule 502(c), including, but not limited to any advertisement, article, notice or
other communication published in any newspaper, magazine or similar media or
broadcast over television or radio. The Initial Purchasers agree, with respect
to resales made in reliance on Rule 144A of the Securities Act, to deliver
either with the confirmation of such resale or otherwise prior to settlement of
such resale a notice to the effect that the resale of such Securities has been
made in reliance upon the exemption from the registration requirements of the
Securities Act provided by Rule 144A.

 

Each Initial Purchaser understands that the Company and, for purposes of the
opinions to be delivered to them pursuant to Section 5 hereof, counsel to the
Company and counsel to the Initial Purchasers will rely upon the accuracy and
truth of the foregoing representations, and the Initial Purchasers hereby
consent to such reliance.

 

SECTION 3.           Additional Covenants. Each of the Company and the Initial
Guarantors further covenants and agrees with each Initial Purchaser as follows:

 

(a)                Preparation of Final Offering Memorandum; Initial Purchasers'
Review of Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement and such
other changes to which the Representatives do not object. The Company will not
amend or supplement the Preliminary Offering Memorandum, or the Pricing
Supplement. The Company will not amend or supplement the Final Offering
Memorandum prior to the Closing Date unless the Representatives shall previously
have been furnished a copy of the proposed amendment or supplement at least two
business days prior to the proposed use or filing, and shall not have objected
to such amendment or supplement. Before making, preparing, using, authorizing,
approving or distributing any Company Additional Written Communication, the
Company will furnish to the Representatives a copy of such written communication
for review and will not make, prepare, use, authorize, approve or distribute any
such written communication to which the Representatives reasonably object.

 



-17-

 

 

(b)               Amendments and Supplements to the Final Offering Memorandum
and Other Securities Act Matters. If at any time prior to the completion of the
Distribution Period (as defined below) (i) any event shall occur or condition
shall exist as a result of which any of the Pricing Disclosure Package or the
Final Offering Memorandum as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package or the Final Offering
Memorandum to comply with law, the Company and the Initial Guarantors will
promptly notify the Initial Purchasers thereof and prepare and (subject to
Section 3(a) hereof) furnish to the Initial Purchasers such amendments or
supplements to any of the Pricing Disclosure Package or the Final Offering
Memorandum as may be necessary so that the statements in any of the Pricing
Disclosure Package or the Final Offering Memorandum as so amended or
supplemented will not include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading or so
that any of the Pricing Disclosure Package or the Final Offering Memorandum will
comply with all applicable law. If, during the period prior to the later of (i)
completion of the placement of the Securities by the Initial Purchasers with the
Subsequent Purchasers (it being agreed by the Representatives that they will
notify the Company in writing if they have not completed such placement as of
the Closing Date and if they so notify the Company, they will promptly notify
the Company after they complete their distribution of the Securities) and (ii)
the Closing Date (such period the “Distribution Period”), any event shall occur
or condition exist as a result of which the Final Offering Memorandum, as then
amended or supplemented, would include any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances at such time, not misleading, or if
in the judgment of any of the Representatives or counsel for the Representatives
it is otherwise necessary to amend or supplement the Final Offering Memorandum
to comply with law, the Company and the Initial Guarantors agree to promptly
prepare (subject to Section 3 hereof) and furnish at its own expense to the
Initial Purchasers, amendments or supplements to the Final Offering Memorandum
so that the statements in the Final Offering Memorandum as so amended or
supplemented will not include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances at the time of such amendment or supplement, not
misleading or so that the Final Offering Memorandum, as amended or supplemented,
will comply with all applicable law.

 

The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 9 and 10 hereof are specifically applicable
and relate to each offering memorandum, amendment or supplement referred to in
this Section 3.

 

(c)                Copies of the Offering Memorandum. The Company agrees to
furnish the Initial Purchasers, without charge, as many copies of the Pricing
Disclosure Package and the Final Offering Memorandum and any amendments and
supplements thereto as they shall reasonably request.

 

(d)               Blue Sky Compliance. Each of the Company and the Initial
Guarantors shall cooperate with the Representatives and counsel for the Initial
Purchasers to qualify or register (or to obtain exemptions from qualifying or
registering) all or any part of the Securities for offer and sale under the
securities laws of the several states of the United States, the provinces of
Canada or any other jurisdictions designated by the Representatives, shall
comply with such laws and shall continue such qualifications, registrations and
exemptions in effect during the Distribution Period. None of the Company or any
of the Initial Guarantors shall be required to qualify as a foreign corporation
or to take any action that would subject it to general service of process in any
such jurisdiction where it is not presently qualified or where it would be
subject to taxation as a foreign corporation. The Company will advise the
Representatives promptly of the suspension of the qualification or registration
of (or any such exemption relating to) the Securities for offering, sale or
trading in any jurisdiction or any initiation or threat of any proceeding for
any such purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, each of the Company and the Initial
Guarantors shall use its commercially reasonable efforts to obtain the
withdrawal thereof at the earliest possible moment.

 



-18-

 

 

(e)                Use of Proceeds. The Company shall apply the net proceeds
from the sale of the Securities sold by it in the manner described under the
caption “Use of Proceeds” in the Pricing Disclosure Package.

 

(f)                The Depositary. The Company will cooperate with the Initial
Purchasers and use its commercially reasonable efforts to permit the Securities
to be eligible for clearance and settlement through the facilities of the
Depositary.

 

(g)               Additional Issuer Information. From and after the Closing
Date, for so long as the Company is not subject to Section 13 or 15 of the
Exchange Act and any of the Securities remain outstanding that are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act, for
the benefit of holders and beneficial owners from time to time of the
Securities, the Company shall furnish, at its expense, upon request, to holders
and beneficial owners of Securities and prospective purchasers of Securities
information (“Additional Issuer Information”) satisfying the requirements of
Rule 144A(d).

 

(h)               Agreement Not To Offer or Sell Additional Securities. During
the period of 45 days following the date hereof, the Company will not, without
the prior written consent of Credit Suisse Securities (USA) LLC and Citigroup
Global Markets Inc. (which consent may be withheld at the sole discretion of
Credit Suisse Securities (USA) LLC and Citigroup Global Markets Inc.), directly
or indirectly, sell, offer, contract or grant any option to sell, pledge,
transfer or establish an open “put equivalent position” within the meaning of
Rule 16a-1 under the Exchange Act, or otherwise dispose of or transfer, or
announce the offering of, or file any registration statement under the
Securities Act in respect of, any debt securities of the Company or securities
exchangeable for or convertible into debt securities of the Company (other than
as contemplated by this Agreement or the Registration Rights Agreement).

 

(i)                 Future Reports to the Initial Purchasers. At any time when
the Company is not subject to Section 13 or 15 of the Exchange Act and any
Securities or Exchange Securities remain outstanding, the Company will furnish
or make available to the Representatives and, upon request, to each of the other
Initial Purchasers, as soon as available, copies of all reports or
communications of the Company provided to holders of the Securities, it being
understood that the obligation under this paragraph (i) shall be deemed to have
been satisfied so long as such reports or communications are posted to an open
or password-protected website as described in the Pricing Disclosure Package and
the Final Offering Memorandum under the caption “Description of the Notes” and
pursuant to the Indenture.

 

(j)                 No Integration. The Company agrees that it will not and will
use reasonable efforts to cause its Affiliates not to make any offer or sale of
securities of the Company of any class which would be integrated with the sale
of the Securities in a manner that would require the Securities to be registered
under the Securities Act.

 



-19-

 

 

(k)               No General Solicitation or Directed Selling Efforts. The
Company agrees that it will not and will not authorize any of its Affiliates or
any other person acting on its or their behalf (other than the Initial
Purchasers and their Affiliates, as to which no covenant is given) to (i)
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act or (ii) engage in any directed selling
efforts with respect to the Securities within the meaning of Regulation S, and
the Company will and will cause all such persons to comply with the offering
restrictions requirement of Regulation S with respect to the Securities.

 

(l)                 No Restricted Resales. During the period from the Closing
until one year after the Closing Date, without the prior written consent of the
Representatives, the Company will not, and will not authorize any of its
Affiliates to resell any of the Securities that have been reacquired by any of
them.

 

(m)             Legended Securities. Each global certificate representing a Note
will bear the legend contained in “Notice to Investors” in the Preliminary
Offering Memorandum for the time period and upon the other terms stated in the
Preliminary Offering Memorandum.

 

The Representatives, on behalf of the several Initial Purchasers may, in their
sole discretion, waive in writing the performance by the Company or any Initial
Guarantor of any one or more of the foregoing covenants or extend the time for
their performance.

 

SECTION 4.           Payment of Expenses. Each of the Company and the Initial
Guarantors, jointly and severally, agrees to pay all costs, fees and expenses
incurred in connection with (i) the preparation and filing of the Preliminary
Offering Memorandum, the Pricing Supplement, the Final Offering Memorandum and
any Company Additional Written Communications, and the printing and furnishing
of copies of each thereof to the Initial Purchasers (including costs of mailing
and shipment), (ii) the issue, sale and delivery of the Securities including any
stock or transfer taxes and stamp or similar duties payable upon the sale,
issuance or delivery of the Securities to the Initial Purchasers, (iii) the
producing, word processing and/or printing of this Agreement, the Registration
Rights Agreement, the Indenture, the Securities and the Exchange Securities, as
well as any closing documents (including compilations thereof) and the
reproduction and/or printing and furnishing of copies of each thereof to the
Initial Purchasers (including costs of mailing and shipment), (iv) the
qualification of the Securities for offering and sale under state or foreign
laws and the determination of their eligibility for investment under state or
foreign law (including the legal fees and filing fees and other disbursements of
counsel for the Initial Purchasers) and the printing and furnishing of copies of
any blue sky surveys or legal investment surveys to the Initial Purchasers, (v)
the performance of their obligations under the Registration Rights Agreement,
(vi) the fees and disbursements of the Trustee, (vii) the approval of the
Securities by DTC for “book-entry” transfer, (viii) the rating of the Securities
or the Exchange Securities, (ix) the costs and expenses of the Company relating
to presentations or meetings undertaken in connection with the marketing of the
offering and sale of the Securities to prospective investors and the Initial
Purchasers’ sales forces, including, without limitation, out of pocket expenses
associated with the production of road show slides and graphics, travel, lodging
and other expenses incurred by the officers of the Company in connection with
the road show and (x) the performance of the Company’s other obligations
hereunder.

 



-20-

 

 

SECTION 5.           Conditions of the Obligations of the Initial Purchasers.
The obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy in accordance with Section 1 hereof of the representations and
warranties on the part of the Company and the Initial Guarantors set forth in
Section 1 hereof and to the timely performance by the Company of its covenants
and other obligations hereunder, and to each of the following additional
conditions:

 

(a)                Accountants’ Comfort Letters.

 

                                                  (i)               On the date
hereof, the Initial Purchasers shall have received from UHY LLP, independent
registered public accounting firm for the Company, a “comfort letter” dated the
date hereof addressed to the Initial Purchasers, in form and substance
satisfactory to the Representatives, covering the financial information of the
Parent and its subsidiaries contained in the Pricing Disclosure Package and
other customary matters. In addition, on the Closing Date, the Initial
Purchasers shall have received from such accounting firm, a “bring-down comfort
letter” dated the Closing Date addressed to the Initial Purchasers, in form and
substance satisfactory to the Representatives, in the form of the “comfort
letter” delivered on the date hereof, except that (i) it shall cover the
financial information in the Final Offering Memorandum and any amendment or
supplement thereto and (ii) procedures shall be brought down to a date no more
than three days prior to the Closing Date.

 

                                                 (ii)               On the date
hereof, the Initial Purchasers shall have received from PWC, independent
registered public accounting firm for EPL, a “comfort letter” dated the date
hereof addressed to the Initial Purchasers, in form and substance satisfactory
to the Representatives, covering the financial information of EPL and its
subsidiaries contained in the Pricing Disclosure Package and other customary
matters. In addition, on the Closing Date, the Initial Purchasers shall have
received from such accounting firm, a “bring-down comfort letter” dated the
Closing Date addressed to the Initial Purchasers, in form and substance
satisfactory to the Representatives, in the form of the “comfort letter”
delivered on the date hereof, except that (i) it shall cover the financial
information in the Final Offering Memorandum and any amendment or supplement
thereto and (ii) procedures shall be brought down to a date no more than three
days prior to the Closing Date.

 

(b)               No Ratings Agency Change. For the period from and after the
execution of this Agreement and prior to the Closing Date there shall not have
occurred any downgrading, nor shall any notice have been given of any intended
or potential downgrading or of any review for a possible change that does not
indicate the direction of the possible change, in the rating accorded the
Company or any of the Subsidiaries or any of their securities or indebtedness by
any “nationally recognized statistical rating organization” as such term is
defined for purposes of Rule 3(a)(62) under the Exchange Act.

 

(c)                Opinions of Counsel for the Company. On the Closing Date the
Initial Purchasers shall have received the favorable opinions of (i) Vinson &
Elkins L.L.P., counsel for the Company, and Bo Boyd, Vice President of Law of
the Company, dated as of the Closing Date, substantially in the form attached as
Exhibits A-1 and A-2, respectively, and (ii) Appleby (Bermuda) Limited, counsel
for the Company, dated as of the Closing Date, substantially in the form
attached as Exhibit A-3.

 



-21-

 

 

(d)               Opinions of Counsel for the Initial Purchasers. On the Closing
Date the Initial Purchasers shall have received the favorable opinions of Baker
Botts L.L.P. and Conyers Dill & Pearman, counsel for the Initial Purchasers,
dated as of the Closing Date, with respect to such matters as may be reasonably
requested by the Initial Purchasers.

 

(e)                Officers’ Certificate. On the Closing Date the Initial
Purchasers shall have received a written certificate executed by the Chief
Executive Officer, President or a Vice President of the Company, the Chief
Financial Officer, Treasurer or Chief Accounting Officer of the Company and the
Chief Executive Officer, President, Chief Financial Officer, Treasurer, Chief
Accounting Officer or a Vice President of each Initial Guarantor, dated as of
the Closing Date, to the effect set forth in Section 5(b) hereof, and further to
the effect that:

 

                                                  (i)               the
representations and warranties of the Company and the Initial Guarantors set
forth in Section 1 hereof were true and correct as of the date hereof and are
true and correct as of the Closing Date in accordance with Section 1 hereof; and

 

                                                 (ii)               the Company
and the Initial Guarantors have complied with all the agreements and satisfied
all the conditions in all material respects on their part to be performed or
satisfied at or prior to the Closing Date.

 

(f)                CFO Certificate. On the date hereof, the Initial Purchasers
shall have received a written certificate executed by the Chief Financial
Officer of the Parent, substantially in the form attached as Exhibit B-1.

 

(g)               Indenture. The Company and the Initial Guarantors shall have
executed and delivered the Indenture, in form and substance reasonably
satisfactory to the Initial Purchasers, and the Initial Purchasers shall have
received executed copies thereof.

 

(h)               Registration Rights Agreement. The Initial Purchasers shall
have received the Registration Rights Agreement, executed and delivered by
Company and the Initial Guarantors.

 

(i)                 NSAI Letters.

 

                                                                         
(i)               The Initial Purchasers shall have received from NSAI letters,
dated respectively, the date of this Agreement and the Closing Date, and
addressed to the Initial Purchasers confirming that as of the date of the
Company Reserve Report, it was an independent reserve engineer with respect to
the Initial Guarantors and no information has come to its attention that could
reasonably be expected to cause it to withdraw the Company Reserve Report and
otherwise in form and substance acceptable to the Representatives.

 

                                                                        
(ii)               The Initial Purchasers shall have received from NSAI letters,
dated respectively, the date of this Agreement and the Closing Date, and
addressed to the Initial Purchasers confirming that as of the date of the EPL
Reserve Report, it was an independent reserve engineer with respect to EPL and
no information has come to its attention that could reasonably be expected to
cause it to withdraw the EPL Reserve Report and otherwise in form and substance
acceptable to the Representatives.

 



-22-

 

 

(j)                 Additional Documents. On or before the Closing Date, the
Initial Purchasers and counsel for the Initial Purchasers shall have received
such further information, documents and opinions as they may reasonably require
for the purposes of enabling them to pass upon the issuance and sale of the
Securities as contemplated herein, or in order to evidence the accuracy of any
of the representations and warranties, or the satisfaction of any of the
conditions or agreements, herein contained.

 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by notice to the Company at any time on or prior to the Closing
Date, which termination shall be without liability on the part of any party to
any other party, except that Sections 4, 6, 9 and 10 hereof shall at all times
be effective and shall survive such termination.

 

SECTION 6.           Reimbursement of Initial Purchasers’ Expenses. If this
Agreement is terminated by the Representatives pursuant to Section 5 or 11(ii)
hereof, including if the sale to the Initial Purchasers of the Securities on the
Closing Date is not consummated because of any refusal, inability or failure on
the part of the Company to perform any agreement herein or to comply with any
provision hereof, the Company agrees to reimburse the Initial Purchasers upon
demand for all out-of-pocket expenses that shall have been reasonably incurred
by the Initial Purchaser in connection with the proposed purchase and the
offering and sale of the Securities.

 

SECTION 7.           Offer, Sale and Resale Procedures. Each of the Initial
Purchasers, on the one hand, and the Company and each of the Initial Guarantors,
on the other hand, hereby agree to observe the following procedures in
connection with the offer and sale of the Securities:

 

(a)                Offers and sales of the Securities will be made only by the
Initial Purchasers or Affiliates thereof qualified to do so in the jurisdictions
in which such offers or sales are made. Each such offer or sale shall only be
made to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Securities may be
made in reliance upon Regulation S upon the terms and conditions set forth in
Annex I hereto, which Annex I is hereby expressly made a part hereof.

 

(b)               No general solicitation or general advertising (within the
meaning of Rule 502 under the Securities Act) will be used by the Initial
Purchasers in the United States in connection with the offering of the
Securities.

 

(c)                The Initial Purchasers have not and, prior to the later to
occur of (A) the Closing Date and (B) completion of the Distribution Period,
will not, use, authorize use of, refer to or distribute any material in
connection with the offering and sale of the Notes other than (i) the
Preliminary Offering Memorandum, the Pricing Disclosure Package, the Final
Offering Memorandum, as amended or supplemented, (ii) any written communication
that contains “issuer information” (as defined in Rule 433(h)(2) under the
Securities Act) that was not included (including through incorporation by
reference) in the Preliminary Offering Memorandum or any Company Additional
Written Communication, (iii) the Company Additional Written Communication, (iv)
any written communication prepared by such Initial Purchaser and approved by the
Company in writing, or (v) any written communication relating to or that
contains the preliminary or final terms of the Notes or their offering and/or
other information that was included (including through incorporation by
reference) in the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Final Offering Memorandum.

 



-23-

 

 

(d)               Upon original issuance by the Company, and until such time as
the same is no longer required under the applicable requirements of the
Securities Act, the Notes (and all securities issued in exchange therefor or in
substitution thereof, other than the Exchange Securities) shall bear the legend
substantially in the form of that contained in “Notice to Investors” in the
Offering Memorandum, for the time period and upon the other terms stated in the
Offering Memorandum.

 

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security other than by or on behalf of the Initial Purchasers.

 

SECTION 8.           Reserved.

 

SECTION 9.           Indemnification.

 

(a)                Indemnification of the Initial Purchasers. Each of the
Company and the Initial Guarantors, jointly and severally, agrees to indemnify
and hold harmless each Initial Purchaser, its directors, officers, employees and
agents, each person, if any, who controls any Initial Purchaser within the
meaning of the Securities Act and the Exchange Act and each Affiliate of any
Initial Purchaser against any loss, claim, damage, liability or expense, as
incurred, to which such Initial Purchaser, director, officer, employee, agent,
controlling person or Affiliate may become subject, under the Securities Act,
the Exchange Act or other federal or state statutory law or regulation, or at
common law or otherwise, insofar as such loss, claim, damage, liability or
expense (or actions in respect thereof) arises out of or is based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and to reimburse each
Initial Purchaser and each such director, officer, employee, agent, controlling
person or Affiliate for any and all expenses (including the fees and
disbursements of counsel) as such expenses are reasonably incurred by such
Initial Purchaser or such director, officer, employee, agent, controlling person
or Affiliate in connection with investigating, defending, settling, compromising
or paying any such loss, claim, damage, liability, expense or action (whether or
not such Initial Purchaser, director, officer, employee, controlling person, or
Affiliate is a party thereto and whether threatened or commenced; provided,
however, that the foregoing indemnity agreement shall not apply to any loss,
claim, damage, liability or expense to the extent, but only to the extent,
arising out of or based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
written information furnished to the Company by such Initial Purchaser through
the Representatives expressly for use in the Preliminary Offering Memorandum,
the Pricing Supplement, any Company Additional Written Communication or the
Final Offering Memorandum (or any amendment or supplement thereto), it being
understood and agreed that the only such information consists of the information
described in subsection (b) below. The indemnity agreement set forth in this
Section 9(a) shall be in addition to any liabilities that the Company may
otherwise have.

 



-24-

 

 

(b)               Indemnification of the Company and the Guarantors. Each
Initial Purchaser agrees, severally and not jointly, to indemnify and hold
harmless the Company, each Guarantor, each of their respective employees,
officers and directors and each person, if any, who controls the Company or any
Guarantor within the meaning of the Securities Act or the Exchange Act, against
any loss, claim, damage, liability or expense, as incurred, to which the
Company, any Guarantor or any such director or controlling person may become
subject, under the Securities Act, the Exchange Act, or other federal or state
statutory law or regulation, or at common law or otherwise, insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof) arises
out of or is based upon any untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Offering Memorandum, the Pricing
Supplement, any Company Additional Written Communication or the Final Offering
Memorandum (or any amendment or supplement thereto), or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Preliminary Offering Memorandum, the Pricing Supplement, any Company
Additional Written Communication or the Final Offering Memorandum (or any
amendment or supplement thereto), in reliance upon and in conformity with
written information furnished to the Company by such Initial Purchaser through
the Representatives expressly for use therein, and to reimburse the Company, any
Guarantor and each such director or controlling person for any and all expenses
(including the fees and disbursements of counsel) as such expenses are
reasonably incurred by the Company, any Guarantor or such director or
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action. Each of the Company and the Initial Guarantors hereby acknowledges that
the only information that the Initial Purchasers through the Representatives
have furnished to the Company expressly for use in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Communication
or the Final Offering Memorandum (or any amendment or supplement thereto) are
the statements set forth under the caption “Plan of Distribution—Commissions and
Discounts,” in the second paragraph under the caption “Plan of Distribution—New
Issue of Notes” and the first two sentences of the first paragraph under the
caption “Plan of Distribution—Short Positions” and each Initial Purchaser’s name
as it appears on the front and back covers in the Preliminary Offering
Memorandum and the Final Offering Memorandum. The indemnity agreement set forth
in this Section 9(b) shall be in addition to any liabilities that each Initial
Purchaser may otherwise have.

 



-25-

 

 

(c)                Notifications and Other Indemnification Procedures. Promptly
after receipt by an indemnified party under this Section 9 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 9, notify
the indemnifying party in writing of the commencement thereof, but the omission
so to notify the indemnifying party will not relieve it from any liability which
it may have to any indemnified party otherwise than under the indemnity
agreement contained in Section 9(a) or (b) above and will not relieve it from
any liability under Section 9(a) or (b) above except to the extent it is not
materially prejudiced (through the forfeiture of substantive rights and
defenses) as a result of such failure. In case any such action is brought
against any indemnified party and such indemnified party seeks or intends to
seek indemnity from an indemnifying party, the indemnifying party will be
entitled to participate in and, to the extent that it shall elect, jointly with
all other indemnifying parties similarly notified, by written notice delivered
to the indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded on the advice of
counsel that a conflict may arise between the positions of the indemnifying
party and the indemnified party in conducting the defense of any such action or
that there may be legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties. Upon receipt of notice from the indemnifying party to such indemnified
party of such indemnifying party’s election so to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 9 for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof unless (i) the indemnified party shall have employed
separate counsel in accordance with the proviso to the immediately preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel (together with local
counsel (in each jurisdiction)), approved by the indemnifying party,
representing the indemnified parties who are parties to such action) or (ii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party.

  

(d)               Settlements. The indemnifying party under this Section 9 shall
not be liable for any settlement of any proceeding effected without its written
consent, which will not be unreasonably withheld, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party against any loss, claim, damage,
liability or expense by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by this Section 9, the indemnifying party agrees that
it shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 120 days after
receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request or disputed in good faith the indemnified party’s entitlement
to such reimbursement prior to the date of such settlement and (iii) such
indemnified party shall have given the indemnifying party at least 30 days
notice of its intention to settle. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement,
compromise or consent to the entry of judgment in any pending or threatened
action, suit or proceeding in respect of which any indemnified party is or could
have been a party and indemnity was or could have been sought hereunder by such
indemnified party, unless such settlement, compromise or consent (i) includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such action, suit or proceeding and (ii) does not
include any statements as to or any findings of fault, culpability or failure to
act by or on behalf of any indemnified party.

 



-26-

 

 

SECTION 10.       Contribution. If the indemnification provided for in Section 9
hereof is for any reason held to be unavailable to or otherwise insufficient to
hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Initial Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company and the Initial Guarantors, on
the one hand, and the Initial Purchasers, on the other hand, in connection with
the statements or omissions or inaccuracies in the representations and
warranties herein which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
benefits received by the Company and the Initial Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, in connection with the offering
of the Securities pursuant to this Agreement shall be deemed to be in the same
respective proportions as (x) the total net proceeds from the offering of the
Securities pursuant to this Agreement (net of discounts and commissions but
before deducting expenses) received by the Company, and (y) the total discount
and commissions received by the Initial Purchasers bear to the aggregate initial
offering price of the Securities. The relative fault of the Company and the
Initial Guarantors, on the one hand, and the Initial Purchasers, on the other
hand, shall be determined by reference to, among other things, whether any such
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact or any such inaccurate or alleged inaccurate
representation or warranty relates to information supplied by the Company and
the Initial Guarantors, on the one hand, or the Initial Purchasers, on the other
hand, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission or inaccuracy.

 

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 9 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.

 

The Company, the Initial Guarantors and the Initial Purchasers agree that it
would not be just and equitable if contribution pursuant to this Section 10 were
determined by pro rata allocation (even if the Initial Purchasers were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to in this Section 10.

 



-27-

 

 

Notwithstanding the provisions of this Section 10, no Initial Purchaser shall be
required to contribute any amount in excess of the amount of the total discount
and commissions received by such Initial Purchaser in connection with the
Securities distributed by it. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11 of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Initial Purchasers' obligations to contribute pursuant to
this Section 10 are several, and not joint, in proportion to their respective
commitments as set forth opposite their names in Schedule A. For purposes of
this Section 10, each director, officer and employee of an Initial Purchaser and
each person, if any, who controls an Initial Purchaser within the meaning of the
Securities Act and the Exchange Act shall have the same rights to contribution
as such Initial Purchaser, and each director, officer and employee of the
Company or any Initial Guarantor, and each person, if any, who controls the
Company or any Initial Guarantor with the meaning of the Securities Act and the
Exchange Act shall have the same rights to contribution as the Company and the
Initial Guarantors.

 

SECTION 11.       Termination of this Agreement. This Agreement may be
terminated by the Representatives by notice given to the Company if at any time
prior to Closing: (i) trading or settlement in securities generally on the
Nasdaq Stock Market, the NYSE or any over-the-counter market shall have been
suspended or limited, or minimum or maximum prices shall have been generally
established on any of such quotation system or stock exchange; (ii) trading or
settlement in any securities of the Parent on the Nasdaq Stock Market shall have
been suspended or limited, (iii) a general banking moratorium shall have been
declared by any of federal or New York authorities; (iv) there shall have
occurred any outbreak or escalation of national or international hostilities or
any crisis or calamity, or any change in the United States or international
financial markets, or any substantial change or development involving a
prospective substantial change in the United States’ or international political,
financial or economic conditions, as in the judgment of the Representatives is
material and adverse and makes it impracticable or inadvisable to proceed with
the offering, sale or delivery of the Securities in the manner and on the terms
described in the Pricing Disclosure Package or to enforce contracts for the sale
of securities; or (v) the Company or any of the Initial Guarantors shall have
sustained a loss by strike, fire, flood, earthquake, accident or other calamity
of such character as in the judgment of the Representatives may (A) interfere
materially with the conduct of the business and operations of the Company and
the Initial Guarantors, taken as a whole, regardless of whether or not such loss
shall have been insured and (B) make it inadvisable to proceed with the offering
of the Securities in the manner and on the terms described in the Pricing
Disclosure Package. Any termination pursuant to this Section 11 shall be without
liability on the part of (i) the Company or any Initial Guarantor to the Initial
Purchaser, except that the Company and the Initial Guarantors shall be obligated
to reimburse the expenses of the Initial Purchasers pursuant to Sections 4 and 6
hereof, (ii) any Initial Purchaser to the Company, or (iii) any party hereto to
any other party except that the provisions of Sections 4, 9 and 10 hereof shall
at all times be effective and shall survive such termination.

 



-28-

 

 

SECTION 12.       Representations and Indemnities to Survive Delivery. The
respective indemnities, agreements, representations, warranties and other
statements of the Company, the Initial Guarantors, their respective officers and
the several Initial Purchasers set forth in or made pursuant to this Agreement
will remain in full force and effect, regardless of any investigation made by or
on behalf of any Initial Purchaser, the Company, any Initial Guarantor or any of
their partners, officers or directors or any controlling person, as the case may
be, and will survive delivery of and payment for the Securities sold hereunder
and any termination of this Agreement.

 

SECTION 13.       Notices. All communications hereunder shall be in writing and
shall be mailed, hand delivered, couriered or facsimiled and confirmed to the
parties hereto as follows:

 

If to the Initial Purchasers:

c/o Credit Suisse Securities (USA) LLC

11 Madison Avenue

New York, New York 10010

Facsimile: +1 212 538 7402 (*106 7402)

Attention: Investment Banking Legal

 

and

 

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013
Facsimile: +1 212 816 7912
Attention: General Counsel

 

with copies to:

Baker Botts L.L.P.
910 Louisiana
Houston, Texas 77002
Facsimile: (713) 229-1796
Attention: Kelly B. Rose

 

If to the Company or the Guarantors:

Energy XXI Gulf Coast, Inc.
1021 Main, Suite 2626
Houston, Texas 77002
Facsimile: (713) 351-3300
Attention: Bo Boyd, Vice President of Legal

 

with copies to:

Vinson & Elkins L.L.P
1001 Fannin St, Suite 2500

Houston, Texas 77008
Facsimile: (713) 651-5531
Attention: T. Mark Kelly

  

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

 



-29-

 

 

SECTION 14.       Patriot Act. In accordance with the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)),
the Initial Purchasers are required to obtain, verify and record information
that identifies their respective clients, including the Company, which
information may include the name and address of their respective clients, as
well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

 

SECTION 15.       Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 9 and 10 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser or other purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

 

SECTION 16.       Authority of the Representatives. Any action by the Initial
Purchasers hereunder may be taken by the Representatives on behalf of the
Initial Purchasers, and any such action taken by the Representatives shall be
binding upon the Initial Purchasers.

 

SECTION 17.       Partial Unenforceability. The invalidity or unenforceability
of any section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph or provision hereof.
If any section, paragraph or provision of this Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made such
minor changes (and only such minor changes) as are necessary to make it valid
and enforceable.

 

SECTION 18.       Governing Law Provisions; Consent to Jurisdiction.

 

(a)                THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THEREOF WHICH WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY
OTHER JURISDICTION.

 

(b)               Any legal suit, action or proceeding arising out of or based
upon this Agreement (“Related Proceedings”) may be instituted in the federal
courts of the United States of America located in the City and County of New
York or the courts of the State of New York in each case located in the City and
County of New York (collectively, the “Specified Courts”), and each party
irrevocably submits to the exclusive jurisdiction (except for suits, actions, or
proceedings instituted in regard to the enforcement of a judgment of any
Specified Court in a Related Proceeding, a “Related Judgment,” as to which such
jurisdiction is non-exclusive) of the Specified Courts in any Related
Proceeding. To the extent permitted by applicable law, service of any process,
summons, notice or document by mail to such party’s address set forth above
shall be effective service of process for any Related Proceeding brought in any
Specified Court. The parties irrevocably and unconditionally waive any objection
to the laying of venue of any Specified Proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
Specified Court that any Related Proceeding brought in any Specified Court has
been brought in an inconvenient forum.

 



-30-

 

 

SECTION 19.       Default of One or More of the Several Initial Purchasers. If
any one or more of the several Initial Purchasers defaults in its obligations to
purchase Securities hereunder on the Closing Date, and the aggregate number of
Securities which such defaulting Initial Purchaser or Initial Purchasers agreed
but failed or refused to purchase does not exceed 10% of the aggregate number of
the Securities to be purchased on such date, the non-defaulting Initial
Purchasers may in their discretion arrange for the purchase of such Securities
by other persons satisfactory to the Company on the terms contained in this
Agreement. If, within 36 hours after any such default by any Initial Purchaser,
the non-defaulting Initial Purchasers do not arrange for the purchase of such
Securities, the non-defaulting Initial Purchasers shall be obligated, severally,
in the proportions that the number of Securities set forth opposite their
respective names on Schedule A bears to the aggregate number of Securities set
forth opposite the names of all such non-defaulting Initial Purchasers, or in
such other proportions as may be specified by the Initial Purchasers with the
consent of the non-defaulting Initial Purchasers, to purchase the Securities
which such defaulting Initial Purchaser or Initial Purchasers agreed but failed
or refused to purchase on the Closing Date. If any one or more of the Initial
Purchasers so defaults and the aggregate number of Securities with respect to
which such default occurs exceeds 10% of the aggregate number of Securities to
be purchased on the Closing Date, and arrangements satisfactory to the Initial
Purchasers and the Company for the purchase of such Securities are not made
within 48 hours after such default, the remaining Initial Purchasers shall have
the right to purchase all, but shall not be under any obligation to purchase
any, of the Securities, and if such non-defaulting Initial Purchasers do not
purchase all of the Securities, this Agreement shall terminate without liability
to any non-defaulting Initial Purchaser or the Company or any Guarantor, except
that Sections 4, 6, 9 and 10 hereof shall at all times be effective and shall
survive such termination, but only with respect to the non-defaulting Initial
Purchasers, and the Company shall have no obligation whatsoever to indemnify any
defaulting Initial Purchaser and no obligation to reimburse any expenses of any
defaulting Initial Purchaser. In any such case either the Initial Purchasers or
the Company shall have the right to postpone the Closing Date, as the case may
be, but in no event for longer than seven days in order that the required
changes, if any, to the Final Offering Memorandum or any other documents or
arrangements may be effected. As used in this Agreement, the term “Initial
Purchaser” shall be deemed to include any person substituted for a defaulting
Initial Purchaser under this Section 18. Any action taken under this Section 19
shall not relieve any defaulting Initial Purchaser from liability in respect of
any default of such Initial Purchaser under this Agreement.

 



-31-

 

 

SECTION 20.       No Advisory or Fiduciary Responsibility. Each of the Company
and the Initial Guarantors acknowledges and agrees that: (i) the purchase and
sale of the Securities pursuant to this Agreement, including the determination
of the offering price of the Securities and any related discounts and
commissions, is an arm’s-length commercial transaction between the Company and
the Initial Guarantors, on the one hand, and the several Initial Purchasers, on
the other hand, and the Company and the Initial Guarantors are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated by this Agreement; (ii) in
connection with each transaction contemplated hereby and the process leading to
such transaction each Initial Purchaser is and has been acting solely as a
principal and is not the agent or fiduciary of the Company, Initial Guarantors
or their respective Affiliates, stockholders, creditors or employees or any
other party; (iii) no Initial Purchaser has assumed or will assume an advisory
or fiduciary responsibility in favor of the Company and the Initial Guarantors
with respect to any of the transactions contemplated hereby or the process
leading thereto (irrespective of whether such Initial Purchaser has advised or
is currently advising the Company and the Initial Guarantors on other matters)
or any other obligation to the Company and the Initial Guarantors except the
obligations expressly set forth in this Agreement; (iv) several Initial
Purchasers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company and
the Initial Guarantors and that the several Initial Purchasers have no
obligation to disclose any of such interests by virtue of any fiduciary or
advisory relationship; and (v) the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby and the Company and the Initial Guarantors have consulted
their own legal, accounting, regulatory and tax advisors to the extent they
deemed appropriate.

 

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Initial Guarantors and the several
Initial Purchasers, or any of them, with respect to the subject matter of this
Section 20. The Company and the Initial Guarantors hereby waive and release, to
the fullest extent permitted by law, any claims that the Company and the Initial
Guarantors may have against the several Initial Purchasers with respect to any
breach or alleged breach of fiduciary duty with respect to the transactions
contemplated by this Agreement.

 

SECTION 21.       General Provisions. This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof. This Agreement may be executed in two
or more counterparts, each one of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier, facsimile, email or other electronic transmission (i.e., a “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart
thereof. This Agreement may not be amended or modified unless in writing by all
of the parties hereto, and no condition herein (express or implied) may be
waived unless waived in writing by each party whom the condition is meant to
benefit. The section headings herein are for the convenience of the parties only
and shall not affect the construction or interpretation of this Agreement.

 



-32-

 

  

[signature pages follow]

 

 

 

 

 

 

 

 

 

 

 



-33-

 

 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 



  Very truly yours,               ISSUER:               ENERGY XXI GULF COAST,
INC.                         By:       Name:       Title:                      
              GUARANTORS:               ENERGY XXI (BERMUDA) LIMITED            
            By:       Name:       Title:                                    
ENERGY XXI GOM, LLC                         By:       Name:       Title:        
                            ENERGY XXI TEXAS ONSHORE, LLC                      
  By:       Name:       Title:                                     ENERGY XXI
ONSHORE, LLC                         By:       Name:       Title:    

  

 

[signature page to Purchase Agreement]

 



 

 

 



  Energy XXI PIPELINE, LLC                 By: /s/ Ben Marchive     Name: Ben
Marchive       Title: President                                 Energy XXI
LEASEHOLD, LLC                 By: /s/ Ben Marchive     Name: Ben Marchive      
Title: President                                 Energy XXI PIPELINE II, LLC    
            By: /s/ Ben Marchive     Name: Ben Marchive       Title: President  
                              MS Onshore, LLC                 By: /s/ Ben
Marchive     Name: Ben Marchive       Title: President

  

 

 



[signature page to Purchase Agreement]

 



 

 

 

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written on behalf of themselves and as
Representatives of the several Initial Purchasers.

 

 



Credit Suisse Securities (USA) LLC           By: /s/ Tim
Perry                                                    Name: Tim Perry    
Title: Managing Director                   CITIGROUP GLOBAL MARKETS INC.        
By: /s/ Jerry Schretter                                             Name: Jerry
Schretter     Title: Managing Director  



 

 



[signature page to Purchase Agreement]

 



 

 

  

SCHEDULE A

 

 

Initial Purchasers  Aggregate Principal Amount of Notes to be Purchased  Credit
Suisse Securities (USA) LLC  $117,000,000  Citigroup Global Markets Inc. 
$117,000,000  RBS Securities Inc.  $71,500,000  UBS Securities LLC  $71,500,000 
Wells Fargo Securities, LLC  $71,500,000  Capital One Securities, Inc. 
$10,830,000  ING Financial Markets LLC  $10,830,000  Natixis Securities Americas
LLC  $10,830,000  Regions Securities LLC  $10,830,000  Scotia Capital (USA) LLC 
$10,830,000  TD Securities (USA) LLC  $10,830,000  Comerica Securities, Inc. 
$9,750,000  Deutsche Bank Securities Inc.  $9,750,000  Fifth Third Securities,
Inc.  $9,750,000  ABN AMRO Securities (USA) LLC  $9,750,000  KeyBanc Capital
Markets Inc.  $9,750,000  Santander Investment Securities Inc.  $9,750,000  SMBC
Nikko Securities America, Inc.  $9,750,000  CIBC World Markets Corp. 
$8,235,000  Credit Agricole Securities (USA) Inc.  $8,235,000  IBERIA Capital
Partners L.L.C.  $8,235,000  PNC Capital Markets LLC  $7,440,000  Clarkson
Capital Markets LLC  $7,225,000  Miller Tabak + Co., LLC  $7,225,000  Johnson
Rice & Company L.L.C.  $7,225,000  Raymond James & Associates, Inc.  $7,225,000 
Tudor, Pickering, Holt & Co. Securities, Inc.  $7,225,000  Total   $650,000,000 

 



Schedule A-1

 

  

EXHIBIT A-1

 

Form of Vinson & Elkins L.L.P. Opinion

 

1)Each of the Company and the Subsidiaries is validly existing as a limited
liability company or corporation in good standing under the laws of the State of
Delaware, with full corporate or limited liability company power and authority
to own, lease and operate its properties and to conduct its business and enter
into and perform its obligations under the Purchase Agreement, the Indenture,
the Registration Rights Agreement, the Notes and the Subsidiaries’ Guarantees
(collectively, the “Transaction Documents”), in each case as described in the
Pricing Disclosure Package and the Final Offering Memorandum.

 

2)The Purchase Agreement has been duly and validly authorized, executed and
delivered by each of the Company and the Subsidiaries.

 

3)The Notes have been duly authorized by the Company, and when executed, issued
and delivered by the Company against payment therefor in accordance with the
terms of the Purchase Agreement and the Indenture and authenticated by the
Trustee in the manner required by the Indenture, and assuming the due
authorization, execution and delivery of the Indenture by the Parent and the
Trustee, the Notes will constitute valid and binding obligations of the Company,
entitled to the benefits of the Indenture and enforceable against the Company in
accordance with their terms, except as enforcement thereof may be limited by (i)
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws relating to or affecting the rights and remedies of
creditors and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (ii)
public policy, applicable law relating to fiduciary duties and indemnification
and contribution and an implied covenant of good faith and fair dealing.

 

4)The Exchange Notes (as defined in the Registration Rights Agreement) have been
duly authorized by the Company and each of the Subsidiaries and, when executed,
issued and delivered by the Company and the Subsidiaries in exchange for the
Securities in accordance with the terms of the Indenture, the Registration
Rights Agreement and the Exchange Offer (as defined in the Registration Rights
Agreement) and authenticated by the Trustee in the manner required by the
Indenture, and assuming the due authorization, execution and delivery by the
Trustee of the Indenture and by the Parent of the Indenture and its Guarantee,
the Exchange Notes will constitute valid and binding obligations of the Company
and the Guarantors, as applicable, entitled to the benefits of the Indenture and
enforceable against the Company and each of the Guarantors in accordance with
their terms, except as enforcement thereof may be limited by (i) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws relating to or affecting the rights and remedies of creditors and
by general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (ii) public policy,
applicable law relating to fiduciary duties and indemnification and contribution
and an implied covenant of good faith and fair dealing.

 



A-1-1

 

 



5)The Guarantees have been duly authorized, executed and delivered by each of
the Subsidiaries, and, when the Notes have been executed, issued and delivered
by the Company against payment therefor in accordance with the terms of the
Purchase Agreement and the Indenture and authenticated in the manner required by
the Indenture, and assuming the valid authorization, execution and delivery by
the Trustee of the Indenture and by the Parent of the Indenture and its
Guarantee, each Guarantee will constitute the valid and binding obligation of
each of the Guarantors, enforceable against each of the Guarantors in accordance
with its terms, except as enforcement thereof may be limited by (i) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws relating to or affecting the rights and remedies of creditors and
by general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (ii) public policy,
applicable law relating to fiduciary duties and indemnification and contribution
and an implied covenant of good faith and fair dealing.

 

6)The Indenture has been duly authorized, executed and delivered by the Company
and each of the Subsidiaries and assuming the valid authorization, execution and
delivery by the Trustee of the Indenture and by the Parent of the Indenture and
its Guarantee, constitutes a valid and binding agreement of the Company and each
of the Guarantors, enforceable against the Company and each of the Guarantors in
accordance with its terms, except as enforcement thereof may be limited by (i)
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws relating to or affecting the rights and remedies of
creditors and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (ii)
public policy, applicable law relating to fiduciary duties and indemnification
and contribution and an implied covenant of good faith and fair dealing.

 

7)The Registration Rights Agreement has been duly authorized, executed and
delivered by the Company and each of the Subsidiaries and constitutes a valid
and binding agreement of the Company and, assuming the valid authorization,
execution and delivery by the Parent of the Registration Rights Agreement, each
of the Guarantors, enforceable against the Company and each of the Guarantors in
accordance with its terms, except as enforcement thereof may be limited by (i)
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws relating to or affecting the rights and remedies of
creditors and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (ii)
public policy, applicable law relating to fiduciary duties and indemnification
and contribution and an implied covenant of good faith and fair dealing.

 

8)The statements in the Pricing Disclosure Package and the Final Offering
Memorandum under the captions “Description of Notes,” “Description of Other
Indebtedness—7.50% Senior Notes due 2021,” “—9.25% Senior Notes due 2021,”
“—7.75% Senior Notes due 2019” and “—3.0% Senior Convertible Notes due 2018” and
“Certain United States Federal Income Tax Consequences,” insofar as such
statements purport to summarize provisions of the documents referred to therein
or matters of law or regulation or legal conclusions, are accurate in all
material respects.

 

A-1-2

 

 

9)The execution and delivery by the Company and each of the Subsidiaries of the
Transaction Documents to which it is a party and the consummation by the Company
and each of the Subsidiaries of the transactions contemplated thereby, will not
(i) with respect to the Company and the Subsidiaries, constitute a violation of
their respective Organizational Documents, (ii) assuming application of the
proceeds from the sale of the Notes in the manner set forth in the Pricing
Disclosure Package, constitute a violation of, or a breach or default under, the
terms of any agreement or instrument filed or incorporated by reference as an
exhibit to the Parent’s annual report on Form 10-K for the year ended June 30,
2013, the Company quarterly reports on Form 10-Q for the quarters ended
September 30, 2013, December 31, 2013 or March 31, 2014 or any applicable
current report on Form 8-K filed with the Commission after July 30, 2013 (the
“Applicable Contracts”), or (iii) violate, or result in any contravention of, or
require any consent, approval, authorization or filing or qualification under
(A) the Delaware Limited Liability Company Act (the “DLLCA”), (B) the Delaware
General Corporation Law and (C) those laws, rules and regulations of the State
of New York and the federal laws, rules and regulations of the United States of
America, in each case that, in such counsel’s experience, are normally
applicable to transactions of the type contemplated by the Transaction Documents
(other than the United States federal securities laws, state securities or blue
sky laws, anti-fraud laws and the rules and regulations of the Financial
Industry Regulatory Authority, Inc.); provided that such counsel shall not be
required to make any special investigation as to the applicability of any
specific law, rule or regulation (collectively, the “Applicable Laws”).

 

10)Assuming (i) the accuracy of the representations and warranties of the
Company and the Initial Guarantors set forth in Section 1 of the Purchase
Agreement and of the Initial Purchasers in Section 2(d) of the Purchase
Agreement, (ii) the due performance by the Company and the Guarantors of the
covenants and agreements set forth in Section 3 of the Purchase Agreement and
the due performance by the Initial Purchasers of the covenants and agreements
set forth in Section 2(e) of the Purchase Agreement, (iii) the compliance by the
Initial Purchasers with the offering and transfer procedures and restrictions
described in the Pricing Disclosure Package, (iv) the accuracy of the
representations and warranties made in accordance with the Purchase Agreement
and the Pricing Disclosure Package by purchasers to whom the Initial Purchasers
initially resell the Notes, (v) that the Initial Purchasers are “accredited
investors” as defined in Rule 501(a)(1) under the Securities Act of 1933, as
amended (the “Securities Act”), and (vi) that purchasers to whom the Initial
Purchasers initially resell the Notes receive a copy of the Pricing Disclosure
Package prior to confirmation of such sale, the offer, sale and delivery of the
Securities to the Initial Purchasers in the manner contemplated by the Purchase
Agreement and the Pricing Disclosure Package do not require registration under
the Securities Act, and the Indenture does not require qualification under the
Trust Indenture Act of 1939, other than any registration or qualification that
may be required in connection with the Exchange Offer. Such counsel expresses no
opinion, however, as to any subsequent reoffer or resale of any of the Notes.

 

11)The Company is not, and after giving effect solely to the offering and sale
of the Securities and the application of the proceeds thereof as described in
the Pricing Disclosure Package will not be, an “investment company,” as such
term is defined in the Investment Company Act of 1940, as amended.

 

A-1-3

 

 

In rendering such opinion, such counsel may (i) rely in respect of matters of
fact upon certificates of officers and employees of the Company and the
Subsidiaries and upon information obtained from public officials, (ii) assume
that all documents submitted to such counsel as originals are authentic, that
all copies submitted to such counsel conform to the originals thereof and that
the signatures on all documents examined by such counsel are genuine, (iii)
state that its opinion is limited to matters governed by New York law, federal
law, the Delaware General Corporation Law or the Delaware Limited Liability
Company Act, and (iv) state that they express no opinion with respect to, among
other things, (A) any permits to own or operate any real or personal property or
(B) state or local taxes or tax statutes to which any shareholders of the
Company or any Subsidiary may be subject.

 

In addition, such counsel shall state that they have participated in conferences
with officers and other representatives of the Company and EPL, the independent
public accountants and independent reserve engineers of the Company and EPL, and
your representatives, at which the contents of the Pricing Disclosure Package
and the Final Offering Memorandum and related matters were discussed, and
although such counsel has not independently verified, is not passing upon, and
is not assuming any responsibility for the accuracy, completeness or fairness of
the statements contained in, the Pricing Disclosure Package and the Final
Offering Memorandum (except to the extent specified in the foregoing opinion),
based on the foregoing, no facts have come to such counsel’s attention that have
caused such counsel to believe that:

 

(A) the Final Offering Memorandum, as of its date and as of the Closing Date,
contained or contains an untrue statement of a material fact or omitted or omits
to state a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; or

 

(B) the Pricing Disclosure Package, as of the Time of Sale, contained any untrue
statement of a material fact or omitted to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;

 

it being understood that such counsel expresses no statement or belief with
respect to the financial statements and related schedules, including the notes
and schedules thereto and the auditor’s reports thereon, or any other financial
and accounting and information pertaining to hydrocarbon reserves, included in,
or excluded from, Pricing Disclosure Package or the Final Offering Memorandum.

 

Capitalized terms used herein without definition shall have the respective
meanings ascribed to them in the Purchase Agreement.

 

A-1-4

 



 

EXHIBIT A-2

 

Form of Bo Boyd, Vice President of Law Opinion

 

1)The Company is not a party to any legal or governmental action or proceeding
that challenges the validity or enforceability, or seeks to enjoin the
performance, of the Purchase Agreement and there are no actions, suits, claims,
investigations or proceedings pending, threatened or, to my knowledge,
contemplated to which the Company or any of the Guarantors or any of their
respective directors or officers is or would be a party or to which any of their
respective properties is or would be subject at law or in equity, before or by
any federal, state, local or foreign governmental or regulatory commission,
board, body, authority or agency which would be required to be described in the
Pricing Disclosure Package and the Final Offering Memorandum if the offering and
sale of the Notes were registered under the Securities Act, but are not so
described.

 

2)The Company and each of the Guarantors are in good standing or are duly
qualified to do business as a foreign corporation or limited liability company,
as the case may be, in each jurisdiction set forth opposite its name on Annex A
hereto.

 

3)The statements in the Pricing Disclosure Package and the Final Offering
Memorandum under the headings “Risk Factors,” “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” and “Business,”
insofar as such statements constitute summaries of documents or legal
proceedings or refer to matters of law or legal conclusions, constitute accurate
summaries of such documents, legal proceedings and laws in all material
respects.

 

In rendering such opinion, such counsel may (i) rely in respect of matters of
fact upon certificates of officers and employees of the Parent, the Company and
the Subsidiaries and upon information obtained from public officials, (ii)
assume that all documents submitted to such counsel as originals are authentic,
that all copies submitted to such counsel conform to the originals thereof and
that the signatures on all documents examined by such counsel are genuine, (iii)
state that its opinion is limited to matters governed by federal law and the
Delaware General Corporation Law and the Delaware Limited Liability Company Act,
and (iv) state that they express no opinion with respect to (A) any permits to
own or operate any real or personal property or (B) state or local taxes or tax
statutes to which any shareholders of the Company or any Subsidiary may be
subject.

 



A-2-1

 

 

In addition, such counsel shall state that they have participated in conferences
with officers and other representatives of the Company and EPL, the independent
public accountants and independent reserve engineers of the Company and EPL and
your representatives, at which the contents of the Pricing Disclosure Package
and the Final Offering Memorandum and related matters were discussed, and
although such counsel has not independently verified, is not passing upon, and
is not assuming any responsibility for the accuracy, completeness or fairness of
the statements contained in, the Pricing Disclosure Package and the Final
Offering Memorandum (except to the extent specified in the foregoing opinion),
based on the foregoing, no facts have come to such counsel’s attention that have
caused such counsel to believe that:

 

(A)    the Final Offering Memorandum, as of its date and as of the Closing Date,
contained or contains an untrue statement of a material fact or omitted or omits
to state a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading,

 

(B)    the Pricing Disclosure Package, as of the Time of Sale, contained any
untrue statement of a material fact or omitted to state any material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, or

 

it being understood that such counsel expresses no statement or belief with
respect to the financial statements and related schedules, including the notes
and schedules thereto and the auditor’s reports thereon, or any other financial
and accounting and information pertaining to hydrocarbon reserves, included in,
or excluded from, Pricing Disclosure Package or the Final Offering Memorandum.

 

Capitalized terms used herein without definition shall have the respective
meanings ascribed to them in the Purchase Agreement.

 



A-2-2

 

 

ANNEX A TO EXHIBIT A-2

 



Good Standing and Foreign Qualification

 

 

 

Name:

 

Jurisdiction:

 

Foreign
Qualification

 

Energy XXI (Bermuda) Limited Bermuda None Energy XXI Gulf Coast, Inc. Delaware
LA Energy XXI GOM, LLC Delaware LA, TX Energy XXI Texas Onshore, LLC Delaware
LA, TX Energy XXI Onshore, LLC Delaware LA, TX Energy XXI Pipeline, LLC Delaware
LA Energy XXI Leasehold, LLC Delaware LA Energy XXI Pipeline II, LLC Delaware LA
MS Onshore, LLC Delaware MS

 



Annex A-A-2-1

 

 

EXHIBIT A-3

 

Form of Appleby Law Opinion

 

 

 

1)The Parent is an exempted company incorporated with limited liability and
existing in good standing under the laws of Bermuda. The Parent possesses the
capacity to sue and be sued in its own name and to own the shares of Energy XXI
(US Holdings) Limited and participate in the Energy XXI (Bermuda) Limited
Long-Term Incentive Plan, which we are informed are its sole business
activities.

 

2)The Parent has all requisite corporate power and authority to enter into,
execute, deliver, and perform its obligations under the Purchase Agreement, the
Indenture, the Registration Rights Agreement and its Guarantee (collectively,
the “Subject Agreements”), and to take all action as may be necessary to
complete the transactions contemplated thereby.

 

3)The execution, delivery and performance by the Parent of the Subject
Agreements to which it is a party and the transactions contemplated thereby have
been duly authorised by all necessary corporate action on the part of the
Parent.

 

4)The Subject Agreements to which the Parent is a party have been duly executed
by the Parent and each (with respect to the Guarantee, when the Notes are issued
and delivered against payment therefor in accordance with the terms of the
Purchase Agreement and Indenture and authenticated in the manner provided in the
Indenture) constitutes legal, valid and binding obligations of the Parent,
enforceable against the Parent in accordance with its terms.

 

5)No consent, license or authorisation of, filing with, or other act by or in
respect of, any governmental authority or court of Bermuda is required to be
obtained by the Parent in connection with the execution, delivery or performance
by the Parent of the Subject Agreements or to ensure the legality, validity,
admissibility into evidence or enforceability as to the Parent, of the Subject
Agreements.

 

6)The execution, delivery and performance by the Parent of the Subject
Agreements and the transactions contemplated thereby do not and will not
violate, conflict with or constitute a default under (i) any requirement of any
law or any regulation of Bermuda or (ii) the organizational documents of the
Parent.

 

7)The transactions contemplated by the Subject Agreements are not subject to any
currency deposit or reserve requirements in Bermuda. The Parent has been
designated as “non-resident” for the purposes of the Exchange Control Act 1972
and regulations made thereunder, and there is no restriction or requirement of
Bermuda binding on the Parent which limits the availability or transfer of
foreign exchange (i.e. monies denominated in currencies other than Bermuda
dollars) for the purposes of the performance by the Parent of its obligations
under the Subject Agreements.

 



Exhibit B-1-1

 

 

8)The choice of the laws of New York as the proper law to govern the Subject
Agreements is a valid choice of law under Bermuda law and such choice of law
would be recognised, upheld and applied by the courts of Bermuda as the proper
law of the Subject Agreements in proceedings brought before them in relation to
the Subject Agreements, provided that (i) the point is specifically pleaded;
(ii) such choice of law is valid and binding under the laws of the New York; and
(iii) recognition would not be contrary to public policy as that term is
understood under Bermuda law.

 

9)The submission by the Parent to the jurisdiction of the courts of New York
pursuant to the Subject Agreements is not contrary to Bermuda law and would be
recognised by the courts of Bermuda as a legal, valid and binding submission to
the jurisdiction of the courts of New York, if such submission is accepted by
such courts and is legal, valid and binding under the laws of New York.

 

10)A final and conclusive judgment of a competent foreign court against the
Parent based upon the Subject Agreements (other than a court of jurisdiction to
which The Judgments (Reciprocal Enforcement) Act 1958 applies, and it does not
apply to the courts of New York) under which a sum of money is payable (not
being a sum payable in respect of taxes or other charges of a like nature, in
respect of a fine or other penalty, or in respect of multiple damages as defined
in The Protection of Trading Interests Act 1981) may be the subject of
enforcement proceedings in the Supreme Court of Bermuda under the common law
doctrine of obligation by action on the debt evidenced by the judgment of such
competent foreign court. A final opinion as to the availability of this remedy
should be sought when the facts surrounding the foreign court’s judgment are
known, but, on general principles, we would expect such proceedings to be
successful provided that:

 

a)the court which gave the judgment was competent to hear the action in
accordance with private international law principles as applied in Bermuda; and

 

b)the judgment is not contrary to public policy in Bermuda, has not been
obtained by fraud or in proceedings contrary to natural justice and is not based
on an error in Bermuda law.

 

Enforcement of such a judgment against assets in Bermuda may involve the
conversion of the judgment debt into Bermuda dollars, but the Bermuda Monetary
Authority has indicated that its present policy is to give the consents
necessary to enable recovery in the currency of the obligation.

 

11)Based solely upon the Company Search and the Litigation Search:

 

a)no litigation, administrative or other proceeding of or before any
governmental authority of Bermuda is pending against the Parent; and

 

b)no notice to the Registrar of Companies of the passing of a resolution of
members or creditors to wind up or the appointment of a liquidator or receiver
has been given. No petition to wind up the Parent or application to reorganise
its affairs pursuant to a Scheme of Arrangement or application for the
appointment of a receiver has been filed with the Supreme Court.

 



Exhibit B-1-2

 

 

12)The Parent has received an assurance from the Ministry of Finance granting an
exemption, until 28 March 2016, from the imposition of tax under any applicable
Bermuda law computed on profits or income or computed on any capital asset, gain
or appreciation, or any tax in the nature of estate duty or inheritance tax,
provided that such exemption shall not prevent the application of any such tax
or duty to such persons as are ordinarily resident in Bermuda and shall not
prevent the application of any tax payable in accordance with the provisions of
the Land Tax Act 1967 or otherwise payable in relation to land in Bermuda leased
to the Parent. There are, subject as otherwise provided in this opinion, no
Bermuda taxes, stamp or documentary taxes, duties or similar charges now due, or
which could in the future become due, in connection with the execution,
delivery, performance or enforcement of the Subject Agreements or the
transactions contemplated thereby, or in connection with the admissibility in
evidence thereof and the Parent is not required by any Bermuda law or regulation
to make any deductions or withholdings in Bermuda from any payment it may make
thereunder.

 



Exhibit B-1-3

 

 

Form of CFO Certificate

  

 

I, David West Griffin, do hereby certify that (i) I am the Chief Financial
Officer of Energy XXI (Bermuda) Limited, the parent company of Energy XXI Gulf
Coast, Inc., a Delaware corporation (the “Company”), (ii) I am providing this
certificate in connection with the offering by the Company of $650,000,000 in
aggregate principal amount of its Senior Notes due 2024 (the “(the “Notes”)
pursuant to a preliminary offering memorandum dated May 12, 2014 (the
“Preliminary Offering Memorandum”), (iii) capitalized terms used herein but not
defined have the meanings set forth in the Preliminary Offering Memorandum and
(iv) I am providing this certificate in my capacity as Chief Financial Officer
and not personally:

 

I. I have (A) reviewed the reserve and operating data included in the
Preliminary Offering Memorandum under the caption “Offering Memorandum
Summary—Summary Pro Forma Combined Oil and Natural Gas Reserves and Production
Data (the “Operating Data”), and (B) made appropriate inquiries of members of
management of the Company and EPL who had responsibility for such statements and
data with respect thereto and (C) made such further investigations that I have
deemed necessary in order to make the representations herein.

 

II. Based on my review, inquiries and investigations as set forth above, nothing
has come to my attention to lead me to believe that (A) the Operating Data are
not accurate statements of the reserves or operating data for the periods set
forth therein or (B) any material modifications should be made to any such
information.

 

 

In witness whereof this certificate has been executed and delivered by the chief
financial officer of Energy XXI (Bermuda) Limited, the parent company of the
Company on this 12th day of May, 2014.

 

  



            David West Griffin       Chief Financial Officer       Energy XXI
(Bermuda) Limited  

  



Exhibit B-1-4

 

  

ANNEX I

 

Resale Pursuant to Regulation S or Rule 144A. Each Initial Purchaser understands
that:

 

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. Person (other than a distributor), in each case, as defined in Rule
902 of Regulation S (i) as part of its distribution at any time and (ii)
otherwise until 40 days after the later of the commencement of the offering of
the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.

 

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”

 



Annex I -1

 

 

ANNEX II

 

Pricing Supplement

 

[see attached]

 



Annex II -1

 

 

ANNEX III

 

Company Additional Written Communications

 

none

 

 



Annex II -2

 